 

Exhibit 10.67

 

EXECUTION VERSION

 

URANIUM ENERGY CORP.

 

-AND-

 

URANIUM ROYALTY CORP.

 



 

 

ROYALTY PURCHASE AGREEMENT



 



 

 

August 20, 2018

 

[tv504395_ex10-67img01.jpg] 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 INTERPRETATION 1       1.1 Definitions 1 1.2 Headings 9
1.3 Extended Meanings 10 1.4 Statutory References 10 1.5 Accounting Principles
10 1.6 Currency 10 1.7 Consent 10 1.8 Performance on Holidays 10 1.9 Calculation
of Time 10 1.10 Schedules 11       ARTICLE 2 PURCHASE AND SALE OF ROYALTIES 11  
    2.1 Purchase and Sale of Royalties 11 2.2 Payment of Purchase Price 11 2.3
Place of Closing 11 2.4 Closing 12 2.5 Consideration Shares 12 2.6 Allocation of
Purchase Price 15       ARTICLE 3 CONDITIONS 15       3.1 Closing Conditions for
the Benefit of the Purchaser 15 3.2 Closing Conditions for the Benefit of UEC 17
      ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF UEC 18       4.1
Representations and Warranties of UEC 18 4.2 Survival of the Representations,
Warranties and Covenants 19       ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF
THE PURCHASER 19       5.1 Representations and Warranties of the Purchaser 19
5.2 Survival of the Representations, Warranties and Covenants 19       ARTICLE 6
COVENANTS 20       6.1 Representations and Warranties of UEC 20 6.2
Representations and Warranties of the Purchaser 20 6.3 Taxes 20 6.4 Compliance
Verification and Access 21 6.5 Additional Covenants of UEC 21

 

 

 

 

ARTICLE 7 INDEMNIFICATION 23       7.1 Indemnity of UEC 23 7.2 Indemnity of
Purchaser 24 7.3 Notice of and Defence of Third Party Claims 24 7.4 Tax
Treatment of Indemnity Payments 25       ARTICLE 8 GENERAL 26       8.1 Further
Assurances 26 8.2 Third Party Beneficiaries 26 8.3 Time of the Essence 26 8.4
Fees and Expenses 26 8.5 Benefit of the Agreement 26 8.6 Entire Agreement 26 8.7
Amendments and Waiver 26 8.8 Assignment 27 8.9 Notices 27 8.10 Governing Law 28
8.11 Counterparts and Faxed Signatures 28 8.12 Paramountcy 29

 

SCHEDULES     Schedule "A" - Representations and Warranties of UEC Schedule "B"
- Representations and Warranties of the Purchaser Schedule "C" - Anderson
Property Schedule "D" - Slick Rock Property Schedule "E" - Workman Creek
Property Schedule "F" - Form of Royalty Schedule "G" - Consents and Approvals
Schedule "H" - Form of Declaration

 

ii

 

 

ROYALTY PURCHASE agreement

 

THIS AGREEMENT made as of August 20, 2018.

 

BETWEEN:

 

uranium energy corp., a corporation existing under the laws of Nevada and having
an address at 500 North Shoreline, Suite 800N, Corpus Christi, Texas 78401

 

("UEC");

 

AND:

 

URANIUM ROYALTY CORP., a corporation existing under the laws of Canada and
having an address at 502-211 Yonge Street, Toronto, Ontario M5B 1M4

 

(the "Purchaser").

 

WHEREAS UEC owns a 100% interest in each of the Slick Rock Property and the
Workman Creek Property and, through its wholly-owned subsidiary, CMC, owns a
100% interest in the Anderson Property.

 

AND WHEREAS UEC and the Purchaser wish to enter into a transaction pursuant to
which, among other things, UEC shall create, grant and sell, and cause CMC to
create, grant and sell, to the Purchaser, the Royalties on the Properties upon
and subject to the terms and conditions hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the Parties, the Parties hereby covenant and agree as follows:

 

ARTICLE 1
INTERPRETATION

1.1Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

(a)"Affiliate" means as to any Person, any other Person which, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person;

 

(b)"Agreement" means this agreement and the Schedules attached hereto and all
amendments, restatements or replacements made hereto by written agreement
between the Parties;

 



 

 

 

(c)"Anderson Property" means the certain mining claims located in Yavapai
County, Arizona as set out in Schedule "C" to this Agreement together with any
present or future renewal, extension, modification, relocation, substitution,
amalgamation, replacement, succession, conversion, concession, demise to lease,
renaming or variation of any of those mining claims or additional acquired
interests (whether granting or conferring the same, similar or any greater
rights and whether extending over the same or a greater or lesser domain);

 

(d)"Anderson Royalty" means the 1.0% net smelter returns royalty on the Anderson
Property to be created and granted by CMC and delivered by UEC to the Purchaser
at Closing in respect of the Anderson Property, as more particularly described
in the Anderson Royalty Agreement;

 

(e)"Anderson Royalty Agreement" means the royalty agreement to be entered into
by CMC and the Purchaser at Closing, in the form substantially similar to the
form attached as Schedule "F" to this Agreement, with such amendments and
modifications as reasonably necessary to reflect Applicable Law in the State of
Arizona;

 

(f)"Anderson Technical Report" means the NI 43-101 technical report titled
"Technical Report on the Anderson Uranium Project, Yavapai County, Arizona, USA"
prepared for UEC by Bruce Davis and Robert Sim with an effective date of April
15, 2012;

 

(g)"Applicable Law" or "Law" in respect of any Person, property, transaction or
event, means all laws, statutes, treaties, regulations, and enforceable
judgments, orders and decrees, domestic and foreign, applicable to that Person,
property, transaction or event and, in each case having the force of law, all
applicable official directives, rules, protocols, consents, approvals,
authorizations, guidelines, orders and policies of any Governmental Body having
or purporting to have authority over that Person, property, transaction or
event;

 

(h)"Books and Records" means all scientific and technical, financial,
accounting, business, tax and employee information, records and files, in any
form whatsoever (including written, printed or electronic form or stored on
computer discs or other data and software storage devices) related to any of the
Projects, including regulatory filings and returns, books of account and related
original source documentation, actuarial, tax and accounting information,
geological and metallurgical data, drill hole logs, cross sections and assay
results, reports, technical reports, files, lists, drawings, plans, logs,
briefs, computer program documentation, mining plans, Environmental reports,
employee data and records, written employment manuals and employment policies;

 

(i)"Business" means the business of UEC and CMC as presently conducted and as
disclosed in the UEC Public Documents, including the mineral exploration and
development of each of the Properties;

 



 -2- 

 

 

(j)"Business Day" means a day that is not a Saturday, Sunday or any other day
which is a statutory holiday in Vancouver, British Columbia, Denver, Colorado or
Phoenix, Arizona;

 

(k)"Claim" means any claim of any nature whatsoever, including any demand,
Liability, grievance, obligation, debt, damage, cost, action, cause of action,
suit, proceeding, judgment, award, assessment, reassessment or notice of
determination of Loss;

 

(l)"Closing" means completion of the sale to and purchase by the Purchaser of
the Royalties and the completion of all other transactions contemplated by this
Agreement that are to occur at the same time as the sale and purchase of the
Royalties;

 

(m)"Closing Date" means two (2) Business Days following the date on which all of
the conditions precedent to Closing set forth in Article 3 of this Agreement
have been satisfied or waived, or such other date as the Parties may agree upon
in writing as the date upon which the Closing shall take place;

 

(n)          "Closing Document'' means any document delivered at or subsequent
to the Time of Closing as provided in or pursuant this Agreement, including the
Royalty Agreements;

 

(o)          "CMC" means UEC Concentric Merge Corp., a corporation organized
under the laws of Nevada;

 

(p)          "Confidential Information" means all information relating to or
provided under this Agreement and the Royalties, in any form and whether or not
stated or noted to be confidential, other than information which is or becomes
available to the public other than as a result of a breach of Section 6.6 of
this Agreement;

 

(q)          "Consideration Shares" has the meaning ascribed to that term in
Section 2.2 of this Agreement;

 

(r)          "Contract'' of any Person means all contracts, licences,
sub-licences, agreements, commitments, entitlements, undertakings,
understandings and engagements to which such Person is a party or by which such
Person is bound, whether written, oral or otherwise, and includes any
manufacturer's or supplier's warranty, guarantee or commitment (express or
implied) and includes the Concession Agreement;

 

(s)          "Control" means:

 

(i)when applied to the relationship between a Person and a corporation, the
beneficial ownership by such Person at the relevant time of shares of such
corporation carrying more than 50% of the voting rights ordinarily exercisable
at meetings of shareholders of such corporation or carrying sufficient rights to
elect a majority of the directors of such corporation or the ability of such
Person to elect or appoint a majority of the directors or influence the voting
of a majority of the directors through contract, understanding or other
arrangement; and

 



 -3- 

 

 

(ii)when applied to the relationship between a Person and a partnership or joint
venture, the beneficial ownership by such Person at the relevant time of more
than 50% of the ownership interests of the partnership or joint venture in
circumstances where it can reasonably be expected that such Person directs the
affairs of the partnership or joint venture;

 

and the words "Controlled by", "Controlling" and similar words have
corresponding meanings; provided that a Person (the "first-mentioned Person")
who Controls a corporation, partnership or joint venture (the "second-mentioned
Person") shall be deemed to Control: (i) a corporation, partnership or a joint
venture (the "third-mentioned Person") which is Controlled by the second-
mentioned Person, (ii) a corporation, partnership or joint venture which is
controlled by the third-mentioned Person, and (iii) so on;

 

(t)"Disclosure Schedule" means the disclosure schedule of even date herewith
executed by UEC and delivered to the Purchaser concurrently with the execution
of this Agreement;

 

(u)''Disposal" means any disposal by any means including dumping, incineration,
spraying, pumping, injecting, depositing or burying;

 

(v)"Environment" includes the air, surface water, groundwater, body of water,
any land, soil or underground space even if submerged under water or covered by
a structure, all living organisms and the interacting natural systems that
include components of air, land, water, organic and inorganic matters and living
organisms and the environment or natural environment as defined in any
Environmental Law and "Environmental" will have a similar extended meaning;

 

(w)"Environmental Laws" means any Applicable Laws relating in whole or in part
to the Environment including but not limited to, those relating to the storage,
generation, use, handling, manufacture, processing, transportation, import,
export, treatment, Release or Disposal of any Hazardous Substance;

 

(x)"Exchange" means the TSX Venture Exchange or such other stock exchange in
Canada on which the common shares of the Purchaser are first voluntarily listed
for trading by the Purchaser;

 

(y)"Financial Statements" mean, collectively, the audited consolidated financial
statements of UEC for the fiscal year ended July 31, 2017 and any unaudited
financial statements of UEC for any subsequent interim or quarterly period prior
to the Closing Date as filed with the United States Securities and Exchange
Commission and any Canadian securities regulatory authorities;

 



 -4- 

 

 

(z)"Governmental Approval" means any authorization, consent, approval, licence,
ruling, permit, concession, certification, exemption, filing, variance, order,
judgment, decree, publication, notice to, declaration of or with or registration
by or with any Governmental Body;

 

(aa)"Governmental Body" means any domestic or foreign government, including any
national, state, regional, municipal or local government, governmental
department, commission, board, bureau, agency, authority or instrumentality, or
any Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any of the foregoing entities,
including all tribunals, commissions, boards, bureaux, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing;

 

(bb)"Hazardous Substance" means any pollutant, contaminant, waste, hazardous
substance, hazardous material, toxic substance, dangerous substance or dangerous
good as defined, controlled or regulated in any Environmental Law;

 

(cc)"Indemnified Party" or "Indemnifying Party" has the meaning ascribed to
those terms in Section 7.3.8 hereof;

 

(dd)"Interim Period" means the period between execution and delivery of this
Agreement and the Closing Date;

 

(ee)"IPO" means the initial listing and trading of the common shares of the
Purchaser by the Purchaser on the Exchange;

 

(ff)"IPO Date" means the date of the IPO;

 

(gg)"knowledge", with respect to any Party, means the actual knowledge of any
officer, or director of such Party after due inquiry (and each such individual
will be deemed to have "knowledge" of a particular fact or other matter if: (i)
that individual is actually aware of that fact or matter; or (ii) that fact or
matter has been received or comes to the attention of that individual under
circumstances in which a reasonable person would take cognizance of it), and for
greater certainty, where a representation or warranty refers to the knowledge of
more than one Party, each such Party is giving such representation and warranty
to its own knowledge only and knowledge of one such Party shall not be imputed
to any other such Party;

 

(hh)"Liabilities" includes any debts, financial obligations, liabilities,
obligations, Claims, Liens, commitments, demands and expenses of any nature or
kind, whether known or unknown, primary or secondary, liquidated or
unliquidated, secured or unsecured, accrued or unaccrued, absolute, contingent
or otherwise and whether due or to become due, of any Person and whether or not
reflected or required to be reflected in a balance sheet in accordance with
generally accepted accounting principles;

 



 -5- 

 

 

(ii)"Lien" means with respect to any property or asset, any security interest,
mortgage, pledge, prohibition, injunction, lien, charge, assignment, Claim,
compromise or other encumbrance or interest of any kind, upon any such property
or asset, or upon the income revenue or profits therefrom, including: (i) any
right to participate in revenues, profits, royalties, rents or other income in
any way derived from or attributable to such property or asset or any rights
arising therefrom; (ii) any acquisition of or option to acquire any property or
asset upon conditional sale or other title retention agreement, device or
arrangement (including any capital lease); (iii) any sale, assignment, pledge or
other transfer for security of any accounts, intangibles or chattel paper, with
or without recourse; and (iv) any agreement to create or grant any of the
foregoing;

 

(jj)"Loss" means any loss, Liability, damage, cost or expense including
reasonable attorneys' fees, suffered or incurred, including the reasonable costs
and expenses of any assessment, judgment, settlement or compromise relating
thereto;

 

(kk)"NI 43-101" means National Instrument 43-101 - Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators;

 

(ll)"Order" means any order, judgment, injunction, decree, stipulation,
determination, award, decision or writ of any court, tribunal, arbitrator or
Governmental Body;

 

(mm)"Parties" means the parties to this Agreement and "Party" means any one of
them;

 

(nn)"Permitted Lien" means:

 

(i)Liens for taxes, assessments or governmental charges or levies not at the
time due or delinquent or, if due and delinquent, the validity of which is being
contested at the time by appropriate proceedings;

 

(ii)Liens imposed by operation of law in connection with workers’ compensation,
employment insurance or other social security legislation, in each case which
secure obligations not at the time due or delinquent or, if due or delinquent,
the validity of which is being contested at the time by appropriate proceedings;

 

(iii)undetermined or inchoate Liens incidental to current operations which have
not at such time been filed pursuant to law against UEC or CMC, as applicable,
or which relate to obligations not due or delinquent or, if due or delinquent,
the validity of which is being contested by appropriate proceedings;

 

(iv)Liens given in the ordinary course of business to a public utility or any
municipality or governmental or other public authority when required by such
utility or municipality or governmental or other public authority in connection
with the operations of UEC and CMC; and

 

(v)statutory exceptions and reservations to title.

 

 -6- 

 

 

(oo)"Person" means an individual, a partnership, a corporation, a Governmental
Body, a trustee, any unincorporated organization and the heirs, executors,
administrators or other legal representatives of an individual and words
importing "Person" have similar meaning;

 

(pp)"Proceedings" has the meaning ascribed to it in Schedule "A" of this
Agreement;

 

(qq)"Projects" means, collectively, the mineral exploration and development
projects of UEC and CMC located at the Properties;

 

(rr)"Properties" means, collectively, the: (i) Slick Rock Property; (ii) the
Anderson Property; and (iii) the Workman Creek Property;

 

(ss)"Purchase Price" has the meaning ascribed to that term in Section 2.1
hereof;

 

(tt)"Release" includes releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, migrating, escaping, leaching, disposing,
dumping, depositing, spraying, burying, abandoning, incinerating, seeping or
placing, or any similar action defined in any Environmental Law;

 

(uu)"Representatives" means each director, officer, employee, agent, solicitor,
accountant, professional advisor and other representative of an Indemnified
Party;

 

(vv)"Royalties" means, collectively: (i) the Slick Rock Royalty; (ii) the
Anderson Royalty; and (iii) the Workmen Creek Royalty;

 

(ww)"Royalty Agreements" means, collectively: (i) the Slick Rock Royalty
Agreement; (ii) the Anderson Royalty Agreement; and (iii) the Workman Creek
Royalty Agreement;

 

(xx)"SEDAR" means the System for Electronic Document Analysis and Retrieval
maintained by the Canadian Securities Administrators;

 

(yy)"Slick Rock Property" means those certain mining claims and lease interests
located in San Miguel County, Colorado, as set out in Schedule "D" to this
Agreement together with any present or future renewal, extension, modification,
relocation, substitution, amalgamation, replacement, succession, conversion,
concession, demise to lease, renaming or variation of any of those mining claims
and lease interests or additional acquired interests (whether granting or
conferring the same, similar or any greater rights and whether extending over
the same or a greater or lesser domain);

 



 -7- 

 

 

(zz)"Slick Rock Royalty" means the 1.0% net smelter returns royalty on the Slick
Rock Property to be created, granted and sold by UEC to the Purchaser at Closing
in respect of the Slick Rock Property, as more particularly described in the
Slick Rock Royalty Agreement;

 

(aaa)"Slick Rock Royalty Agreement" means the royalty agreement to be entered
into by UEC and the Purchaser at Closing, in the form substantially similar to
the form attached as Schedule "F" to this Agreement, with such amendments and
modifications as reasonably necessary to reflect Applicable Law in the State of
Colorado;

 

(bbb)"Slick Rock Technical Report" means the NI 43-101 technical report titled
"Technical Report – Preliminary Economic Assessment for the Slick Rock Project
Uranium/Vanadium Deposit, San Miguel County, Southwest Colorado" prepared for
UEC by Bruce Davis and Robert Sim with an effective date of April 8, 2014;

 

(ccc)"Subsidiaries" means a Person that is Controlled directly or indirectly by
another Person and includes any subsidiaries of that subsidiary and, in the case
of UEC, includes CMC;

 

(ddd)"Taxes" means all taxes, assessments, charges, dues, duties, rates, fees,
imposts, levies and similar charges of any kind lawfully levied, assessed or
imposed by any Governmental Body, including all income taxes (including any tax
on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
capital taxes, gross receipts taxes, environmental taxes, sales taxes, use
taxes, ad valorem taxes, value added taxes, transfer taxes (including taxes
relating to the transfer of interests in real property or entities holding
interests therein), franchise taxes, licence taxes, withholding taxes, payroll
taxes, employment taxes, excise, severance, social security, workers'
compensation, employment insurance or compensation taxes or premium, stamp
taxes, occupation taxes, premium taxes, property taxes, windfall profits taxes,
alternative or add-on minimum taxes, goods and services tax, customs duties or
other taxes, fees, imports, assessments or charges of any kind whatsoever,
together with any interest and any penalties or additional amounts imposed by
any taxing authority (domestic or foreign) on such entity, and any interest,
penalties, additional taxes and additions to tax imposed with respect to the
foregoing;

 

(eee)"Technical Reports" means, collectively: (i) the Slick Rock Technical
Report; (ii) the Anderson Technical Report; and (iii) the Workman Creek
Technical Report;

 

(fff)"Third Party" means any Person other than a Party or an Affiliate of a
Party;

 

(ggg)"Third Party Claim" means any Claim asserted by a Third Party against an
Indemnified Party;

 



 -8- 

 

 

(hhh)"Time of Closing" means 9:00 a.m. (Vancouver time) on the Closing Date, or
such earlier or later time on the Closing Date that may be agreed by the
Parties;

 

(iii)"Transfer Taxes" has the meaning ascribed to that term in Section 6.3.1
hereof;

 

(jjj)"UEC Public Documents" means those forms, reports, schedules, statements
and other documents, including any financial statements, the Technical Reports
or other documents (including any schedules included therein) as are filed on
SEDAR under the profile for UEC and accessible to the public, together with the
annual reports on Form 10-K or Form 10-KSB, quarterly reports on Form 10-Q or
Form 10-QSB and current reports on Form 8-K, including all amendments thereto,
filed by or furnished by UEC with the United States Securities and Exchange
Commission, including any schedules or exhibits included therein;

 

(kkk)"U.S. Securities Act" means the United States Securities Act of 1933, as
may be amended from time to time;

 

(lll)"Workman Creek Property" means the mining claims located in Gila County,
Arizona,  as set out in Schedule "E" to this Agreement together with any present
or future renewal, extension, modification, relocation, substitution,
amalgamation, replacement, succession, conversion, concession, demise to lease,
renaming or variation of any of those mining claims or additional acquired
interests (whether granting or conferring the same, similar or any greater
rights and whether extending over the same or a greater or lesser domain);

 

(mmm)"Workman Creek Royalty" means the 1.0% net smelter returns royalty on the
Workman Creek Property to be created, granted and sold by UEC to the Purchaser
at Closing in respect of the Workman Creek Property, as more particularly
described in the Workman Creek Royalty Agreement;

 

(nnn)"Workman Creek Royalty Agreement" means the royalty agreement to be entered
into by UEC and the Purchaser at Closing, in the form substantially similar to
the form attached as Schedule "F" to this Agreement, with such amendments and
modifications as reasonably necessary to reflect Applicable Law in the State of
Arizona; and

 

(ooo)"Workman Creek Technical Report" means the NI 43-101 technical report
titled "Updated Technical Report for the Workman Creek Project, Central Arizona"
prepared for UEC, by Neil G. McCallum and G.H. Giroux with an effective date of
March 2, 2012 and amended July 7, 2012.

 

1.2Headings

 

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement. The terms
"hereof, "hereunder" and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles, Sections and Schedules
are to Articles and Sections of and Schedules to this Agreement.

 



 -9- 

 

 

1.3Extended Meanings

 

In this Agreement, words importing the singular number only include the plural
and vice versa, words importing any gender include all genders. The terms
"includes" or "including" mean "including without limiting the generality of the
foregoing".

 

1.4Statutory References

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

 

1.5Accounting Principles

 

Wherever in this Agreement reference is made to a calculation to be made in
accordance with generally accepted accounting principles, such reference shall
be deemed to be to United States generally accepted accounting principles,
consistently applied, applicable as at the date on which such calculation is
made or required to be made in accordance with such accounting principles.

 

1.6Currency

 

Unless otherwise indicated, all references to currency herein, including "$" are
to lawful money of Canada.

 

1.7Consent

 

Whenever a provision of this Agreement requires an approval or consent and such
approval or consent is not delivered within the applicable time limit, then,
unless otherwise specified, the Party whose consent or approval is required
shall be conclusively deemed to have withheld its approval or consent.

 

1.8Performance on Holidays

 

If any action is required to be taken pursuant to this Agreement on or by a
specified date which is not a Business Day, then such action will be valid if
taken on or by the next Business Day.

 

1.9Calculation of Time

 

In this Agreement, a period of days will be deemed to begin on the first day
after the event which began the period and to end at 5:00 p.m. (Vancouver time)
on the last day of the period. If, however, the last day of the period does not
fall on a Business Day, the period will terminate at 5:00 p.m. (Vancouver time)
on the next Business Day.

 



 -10- 

 

 

1.10Schedules

 

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be a part hereof:

 



Schedule "A" - Representations and Warranties of UEC Schedule "B" -
Representations and Warranties of the Purchaser Schedule "C" - Anderson Property
Schedule "D" - Slick Rock Property Schedule "E" - Workman Creek Property
Schedule "F" - Form of Royalty Schedule "G" - Consents and Approvals Schedule
"H" - Form of Declaration

 

Capitalized terms used but not otherwise defined in the Schedules have the
meanings given to them in this Agreement.

 

ARTICLE 2
PURCHASE AND SALE OF ROYALTIES

 

2.1Purchase and Sale of Royalties

 

Subject to the terms and conditions set out in this Agreement, UEC hereby agrees
to, in the case of the Slick Rock Royalty and the Workman Creek Royalty, create,
grant, sell and deliver and, in the case of the Anderson Royalty, cause CMC to
create, grant and deliver, to the Purchaser, and the Purchaser hereby agrees to
purchase and acquire from UEC, free and clear of any Liens, the Royalties in
consideration for the Consideration Shares payable by the Purchaser to UEC as
set forth in Section 2.2 of this Agreement. The terms and conditions of the
Royalties shall be set out in the Royalty Agreements, which shall be executed
and delivered on the Closing Date as contemplated under Section 3.1.1 of this
Agreement.

 

2.2Payment of Purchase Price

 

The Purchaser shall satisfy the Purchase Price by issuing to UEC 12,000,000
common shares of the Purchaser (the "Consideration Shares") at Closing, which
Consideration Shares will be delivered in accordance with Section 3.2.1(d) of
this Agreement and subject to the restrictions set forth in Section 2.5 of this
Agreement.

 

2.3Place of Closing

 

The Closing will take place at the Time of Closing at the offices of Sangra
Moller LLP in Vancouver, British Columbia or at such other place as may be
agreed upon by the Parties.

 



 -11- 

 

 

2.4Closing

 

The purchase and sale of the Royalties and the payment of the Purchase Price
will be completed simultaneously on the Closing Date, subject to the conditions
precedent in Article 3 of this Agreement having been satisfied or waived by the
Party entitled to waive such conditions.

 

2.5Consideration Shares

 

2.5.1In addition to any statutory hold periods under Applicable Laws, UEC
covenants and agrees that it will not sell, transfer or otherwise dispose of any
Consideration Shares (directly or indirectly) until the date that is:

 

(a)six (6) months after the IPO Date, in respect of 4,000,000 of the
Consideration Shares issued to it pursuant to this Agreement;

 

(b)twelve (12) months after the IPO Date, in respect of an additional 4,000,000
of the Consideration Shares issued to it pursuant to this Agreement; and

 

(c)eighteen (18) months after the IPO Date, in respect of the balance of the
Consideration Shares issued to it pursuant to this Agreement.

 

2.5.2UEC covenants and agrees that, subject to compliance with Section 2.5.1 of
this Agreement, it shall not:

 

(a)for a period of thirty-six (36) months after Closing, sell or otherwise
dispose of any Consideration Shares (directly or indirectly) it holds, in any
single or series of related transactions, without first providing the Purchaser
ten (10) Business Days to privately place such Consideration Shares at market
prices (after which it may sell such Consideration Shares for a period of thirty
(30) days for no less than the price set out in any offer obtained by the
Purchaser and, for the sake of clarity, after such 30-day period, UEC must
provide notice in accordance with this Section 2.5.2(a) for any future proposed
dispositions);

 

(b)subject to prior compliance with Section 2.5.2(a) of this Agreement, sell or
otherwise dispose of any Consideration Shares, representing more than 10% of the
volume of the Consideration Shares traded on the Exchange (or such other
exchange or quotation service which is the primary exchange or quotation service
for the Consideration Shares from time to time) in any given day; and

 

(c)for a period of forty-eight (48) months after Closing:

 

(i)vote any of its Consideration Shares against management recommendations at
any meeting of holders of Consideration Shares; and

 

(ii)solicit proxies in connection with any meeting of holders of Consideration
Shares, initiate any shareholder proposal or takeover bid for securities of the
Purchaser or otherwise attempt to cause a change of Control of the Purchaser.

 



 -12- 

 

 

2.5.3UEC covenants and agrees that it will only deposit and hold its
Consideration Shares in a separate and segregated account and shall provide the
Purchaser with copies of all statements and transaction records related to such
account immediately upon receipt of same and such other reasonable documentation
required by the Purchaser in order to confirm compliance with the above
restrictions.

 

2.5.4UEC acknowledges and agrees that:

 

(a)in addition to any legend required under Applicable Law, the share
certificates or other document delivered to UEC pursuant to this Agreement that
evidence the Consideration Shares issued to it hereunder may include a legend
indicating that such Consideration Shares are subject to the restrictions set
forth in this Section 2.5;

 

(b)until the IPO, in addition to the other restrictions set forth herein or
under Applicable Law, the Consideration Shares cannot be transferred without the
previous consent of the board of directors of the Purchaser, expressed by
resolution of the Purchaser's board of directors, at the sole discretion of such
board of directors;

 

(c)the IPO or any transaction pursuant to which the common shares of the
Purchaser are listed on an Exchange, including by way of reverse take-over,
amalgamation, plan of arrangement of similar transaction, may require the
Consideration Shares to become subject to standard hold periods applicable under
applicable securities Laws, and may additionally require that such securities be
pooled or escrowed pursuant to the policies of a stock exchange or trading
system. UEC agrees to sign any such pooling or escrow agreement and abide by any
such restrictions as may be so imposed;

 

(d)the Consideration Shares have not been and will not be registered under the
U.S. Securities Act or the securities laws of any state of the United States and
that the Consideration Shares may not be offered or sold, directly or
indirectly, in the United States without registration under the U.S. Securities
Act and applicable state securities laws or compliance with the requirements of
an exemption from registration therefrom and UEC acknowledges that the Purchaser
has no present intention of filing a registration statement under the U.S.
Securities Act or applicable state securities laws in respect of such
securities;

 

 -13- 

 

 

(e)it understands and acknowledges that the Consideration Shares are "restricted
securities" within the meaning of Rule 144 under the U.S. Securities Act and,
without limiting the generality or application of the foregoing, if UEC decides
to sell, pledge or otherwise transfer any of the securities purchased hereunder,
it will not offer, sell or otherwise transfer any such Consideration Shares
directly or indirectly, unless: (i) the sale is to the Purchaser; (ii) the sale
is made outside the United States in accordance with Regulation S under the U.S.
Securities Act and in compliance with applicable local laws and regulations;
(iii) the sale is made pursuant to Rule 144 under the U.S. Securities Act and in
accordance with any applicable state securities or "blue sky" Laws, and it has
prior to such sale, furnished to the Purchaser an opinion of counsel to that
effect, which opinion and counsel shall be satisfactory to the Purchaser; (iv)
the Consideration Shares are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state securities or
"blue sky" Laws governing the offer and sale of securities, and it has prior to
such sale, furnished to the Purchaser an opinion of counsel to that effect,
which opinion and counsel shall be satisfactory to the Purchaser; or (v) the
Consideration Shares are registered under the U.S. Securities Act and any
applicable state Laws governing the offer and sale of such securities, and UEC
understands and agrees that the Purchaser may instruct its registrar and
transfer agent not to record any transfer of the Consideration Shares without
first being notified by the Purchaser that it is satisfied, acting reasonably,
that such transfer is exempt from or not subject to registration requirements of
the U.S. Securities Act and applicable state securities Laws; and

 

(f)in addition to any other legend contemplated in this Section 2.5.4 of this
Agreement, the share certificates or other document evidencing the Consideration
Shares will bear the following legends and/or notations under Applicable Laws:

 

(i)"Unless permitted under securities legislation, the holder of this security
must not trade the security before the date that is FOUR months and a day after
the later of: (i) [Closing Date TO BE INSERTED] and (ii) the date the issuer
became a reporting issuer in any province or territory"; and

 

(ii)"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF URANIUM ROYALTY CORP. (THE "CORPORATION") THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE
LOCAL LAWS AND REGULATIONS, (C) WITHIN THE UNITED STATES IN ACCORDANCE WITH RULE
144 UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS, AND THE
HOLDER HAS, IN TRANSACTIONS UNDER (C) AND (D), PRIOR TO SUCH SALE, FURNISHED TO
THE CORPORATION AN OPINION OF COUNSEL TO THAT EFFECT, WHICH OPINION AND COUNSEL
SHALL BE SATISFACTORY TO THE CORPORATION. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE "GOOD DELIVERY" IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA",

 



 -14- 

 

 

provided that if the Consideration Shares are being sold by UEC (subject to
compliance with the terms of this Agreement and Applicable Laws) outside of the
United States in compliance with the requirements of Rule 904 of Regulation S
under the U.S. Securities Act, and the Consideration Shares were acquired when
the Purchaser qualified as a "foreign issuer" (as defined in Rule 902 of
Regulation S), the legend set forth in Section 2.5.4(f)(ii) above may be removed
by UEC providing to the Purchaser a declaration to the Purchaser (or its
transfer agent, if applicable) in the form set forth at Schedule "H" of this
Agreement.

 

2.6Allocation of Purchase Price

 

The allocation of the Purchase Price (including agreed deemed value of the
Consideration Shares) shall be as set forth in the letter agreement between the
parties dated the date hereof.

 

ARTICLE 3
CONDITIONS

 

3.1Closing Conditions for the Benefit of the Purchaser

 

3.1.1The obligations of the Purchaser to complete the transactions contemplated
in this Agreement shall be subject to the satisfaction of, or compliance with,
at or before the relevant Time of Closing, each of the following conditions
precedent (each of which is hereby acknowledged to be inserted for the exclusive
benefit of the Purchaser and may be waived by it in writing in whole or in
part):

 

(a)each of the representations and warranties of UEC or CMC made in or pursuant
to this Agreement or in any Closing Document delivered pursuant hereto shall be
true and correct in all material respects (other than those representations and
warranties that are qualified by materiality which shall be true and correct in
all respects) as and when made and at and as of the Time of Closing as though
such representations and warranties were made at and as of the Time of Closing
(except, in any case, that representations and warranties that expressly speak
of a specific time need only be true and correct as of such specified date or
time);

 

(b)all obligations, agreements and covenants of UEC to be completed prior to the
Time of Closing shall have been performed or completed by it in all material
respects, as applicable;

 

(c)UEC shall have delivered to the Purchaser a certificate from a senior
officer, dated as of the Closing Date, certifying that the conditions of Section
3.1.1(a) and Section 3.1.1(b) hereof have been satisfied;

 



 -15- 

 

 

(d)UEC shall have delivered to the Purchaser an officer's certificate of each of
UEC and CMC, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Purchaser, certifying: (a) its constating documents; (b) the
resolutions of their board of directors authorizing the execution and delivery
of this Agreement and the Royalty Agreements, as applicable, and the completion
of the transactions contemplated hereby and thereby; and (c) incumbency and
signatures of the signatories executing this Agreement or any of the Closing
Documents, as applicable;

 

(e)all consents or approvals from, or notifications to, any Person required to
create, and grant the Royalties to the Purchaser (including those set forth in
the "G" of this Agreement) will have been obtained by UEC and CMC and copies of
which will have been provided by UEC to the Purchaser on or before the Time of
Closing, in form satisfactory to the Purchaser acting reasonably;

 

(f)UEC shall have delivered to the Purchaser the written acknowledgement of any
third parties with any Lien or other interest in the Properties as required by,
and in form satisfactory to, the Purchaser acting reasonably;

 

(g)the Purchaser shall have received evidence satisfactory to it, acting
reasonably, that all necessary or desirable registrations have been filed with
appropriate Governmental Bodies to evidence the Royalties against title to the
respective Properties;

 

(h)no Order shall have been issued or made and no legal or regulatory
requirement shall remain to be satisfied, in either case which has the effect of
making void, unlawful or otherwise prohibiting the creation and sale of the
Royalties as contemplated herein;

 

(i)all Governmental Approvals with respect to approval by any Governmental Body
of the creation, grant and sale of the Royalties to the Purchaser, shall have
been obtained;

 

(j)no action or proceeding will be pending or threatened by any Person to
enjoin, restrict or prohibit the purchase, creation, grant and sale of the
Royalties contemplated hereby;

 

(k)no change, effect, event, development, occurrence or state of facts or
combination thereof that is, or would be, materially adverse to the Royalties,
the Properties or the Projects, shall have occurred since the date of this
Agreement;

 

(l)each of the parties to the Royalty Agreements, as applicable, shall have
executed and delivered the applicable Royalty Agreements to each counterparty;

 

(m)UEC shall have delivered to the Purchaser all of the information requested by
the Purchaser, acting reasonably, to conduct technical, legal and financial due
diligence with respect to the Projects, the Properties and the Royalties, and
shall have provided access to the Purchaser to visit and inspect the Properties
for purposes of such due diligence;

 

 

 -16- 

 



 

(n)no material adverse change shall have occurred with respect to any of the
Properties or Projects;

 

(o)the Purchaser shall have obtained from its lenders all requisite consents to,
and approvals of, the transactions contemplated in this Agreement; and

 

(p)UEC shall deliver, or cause to be delivered, to the Purchaser such other
documents as the Purchaser may reasonably require pursuant to the transactions
contemplated hereunder.

 

3.1.2If any condition in Section 3.1.1 hereof shall not have been satisfied at
or prior to September 30, 2018, the Purchaser may, without limiting any other
right that it may have, at its sole option either:

 

(a)rescind this Agreement by notice to UEC and, in such event, the Purchaser
shall be released from all obligations; or

 

(b)waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its rights
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part.

 

3.2Closing Conditions for the Benefit of UEC

 

3.2.1The obligations of UEC to complete the transactions contemplated in this
Agreement shall be subject to the satisfaction of, or compliance with, at or
before the Time of Closing, each of the following conditions precedent (each of
which, as applicable, is hereby acknowledged to be inserted for the exclusive
benefit of UEC and may be waived by it in writing in whole or in part):

 

(a)each of the representations and warranties of the Purchaser made in or
pursuant to this Agreement or in any Closing Document delivered pursuant hereto
shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality which shall be
true and correct in all respects) as and when made and at and as of the Time of
Closing as though such representations and warranties were made at and as of the
Time of Closing (except, in any case, that representations and warranties that
expressly speak of a specific time need only be true and correct as of such
specified date or time);

 

(b)all obligations, agreements and covenants of the Purchaser to be completed
prior to the Time of Closing shall have been performed or completed by the
Purchaser in all material respects, as applicable;

 



 -17- 

 

 

(c)the Purchaser shall have delivered to UEC a certificate from a senior officer
certifying that the conditions of Section 3.2.l (a) and Section 3.2.l (b) hereof
and have been satisfied;

 

(d)the Purchaser shall have delivered to UEC a share certificate representing
the Consideration Shares, registered in the name of UEC;

 

(e)all Governmental Approvals with respect to approval by any Governmental Body
of the creation, grant and sale of the Royalties to the Purchaser shall have
been obtained; and

 

(f)the Purchaser shall deliver to UEC such other documents as UEC may reasonably
require pursuant to the transactions contemplated hereunder.

 

3.2.2If any condition in Section 3.2.1 shall not have been satisfied at or prior
to September 30, 2018, UEC may, without limiting any other right that it may
have, at its option, either:

 

(a)rescind this Agreement by notice to the Purchaser and, in such event UEC
shall be released from all obligations hereunder; or

 

(b)waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its rights
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part.

 

3.3Specific Performance

 

In the event of any actual or threatened breach by any of the Parties of any of
the covenants or agreements in this Agreement, the Party who is or is to be
thereby aggrieved shall have the right, to the extent allowed under Applicable
Law, to seek specific performance and injunctive relief giving effect to its
rights under this Agreement, in addition to any other rights and remedies at law
or in equity. The Parties agree that any such breach or threatened breach would
cause irreparable injury, that the remedies at law for any such breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF UEC

 

4.1Representations and Warranties of UEC

 

The representations and warranties of UEC are set out in Schedule "A" to this
Agreement.

 



 -18- 

 

 

4.2Survival of the Representations, Warranties and Covenants

 

4.2.1The representations and warranties of UEC set forth in this Agreement shall
survive the completion of the transactions herein provided for and shall
continue for the benefit of the Purchaser for the following periods
notwithstanding such completion and any inspections or inquiries made by or on
behalf of the Purchaser:

 

(a)the representations and warranties set out in Schedule "A", save for the
representations or warranties described in Section 4.2.1(b) of this Agreement,
shall survive for a period of three (3) years from the Closing Date; and

 

(b)any representations or warranties that prove to be untrue or incorrect in a
material respect (or, in the case of representations and warranties that are
qualified by materiality, untrue or incorrect in any respect) as a result of any
fraudulent misrepresentation made by UEC shall survive indefinitely.

 

4.2.2For greater certainty, the expiry of the survival period applicable to a
representation or warranty shall be without prejudice to any Claim for
indemnification based on any inaccuracy or misrepresentation in such
representation or warranty made prior to such expiry pursuant to this Agreement.
For the sake of clarity, any representation or warranty set forth in the Royalty
Agreements shall not be subject to this Section 4.2.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

5.1Representations and Warranties of the Purchaser

 

The representations and warranties of the Purchaser are set out in Schedule "B"
to this Agreement.

 

5.2Survival of the Representations, Warranties and Covenants

 

5.2.1The representations and warranties of the Purchaser set forth in this
Agreement shall survive the completion of the transactions herein provided for
and shall continue for the benefit of UEC for the following periods
notwithstanding such completion and any inspections or inquiries made by or on
behalf of UEC:

 

(a)the representations and warranties set out in Schedule "B", save for the
representations or warranties described in Section 5.2.1(b), shall survive for a
period of three (3) years from the Closing Date; and

 

(b)any representations or warranties that prove to be untrue or incorrect in a
material respect (or, in the case of representations and warranties that are
qualified by materiality, untrue or incorrect in any respect) as a result of any
fraudulent misrepresentation made by the Purchaser shall survive indefinitely.

 

5.2.2For greater certainty, the expiry of the survival period applicable to a
representation or warranty shall be without prejudice to any Claim for
indemnification based on any inaccuracy or misrepresentation in such
representation or warranty made prior to such expiry pursuant to this Agreement.

 



 -19- 

 

 

ARTICLE 6
COVENANTS

 

6.1Representations and Warranties of UEC

 

6.1.1UEC shall ensure that its representations and warranties contained in this
Agreement and CMC's representations contained in any Closing Document are true
and correct in all material respects (other than those representations and
warranties that are qualified by materiality which shall be true and correct in
all respects).

 

6.1.2UEC shall immediately disclose in writing to the Purchaser any matter
inconsistent in any material respect with any of the representations or
warranties of UEC contained herein and any of the representations of CMC
contained in any Closing Document. No such disclosure, however, will cure any
misrepresentation or breach of warranty for the purposes of Section 3.1.l (a)
hereof.

 

6.2Representations and Warranties of the Purchaser

 

The Purchaser shall ensure that its representations and warranties contained in
this Agreement are true and correct in all material respects (other than those
representations and warranties that are qualified by materiality which shall be
true and correct in all respects).

 

6.3Taxes

 

6.3.1UEC understands that no goods and services, value added, excise, transfer
or similar taxes levied under any Governmental Body (collectively, the "Transfer
Taxes") in respect of the sale of the Royalties to the Purchaser will be due and
payable, and therefore agrees that it will not require payment of Transfer Taxes
on Closing.

 

6.3.2Notwithstanding Section 6.3.1, the Purchaser shall be liable for and shall
pay when due any Transfer Taxes levied by any Governmental Body in respect of
the sale to the Purchaser of the Royalties to the Purchaser (excluding, for
greater certainty, any income or capital gains taxes which shall be the
responsibility of UEC), provided that UEC and the Purchaser shall use their
commercially reasonable efforts in good faith to minimize any applicable
Transfer Taxes. The Purchaser shall have the right to contest the imposition of
any Transfer Taxes, and UEC shall cooperate with the Purchaser in any
opposition, contest, challenge or any attempt by any Governmental Body to impose
Transfer Taxes.

 



 -20- 

 

 

6.4Compliance Verification and Access

 

UEC shall permit the Purchaser, directly or indirectly through its agents and
representatives at its own expense and on reasonable notice to UEC at any time
prior to the Time of Closing, to have full access to the Properties for the
purposes of, among other things, verifying the compliance of UEC with its
representations, warranties and covenants hereunder. Such investigations and
inspections shall not, however, affect or mitigate the representations and
warranties of UEC hereunder, which shall continue in full force and effect. The
Purchaser shall endeavour to ensure that all such access, investigations and
inspections will be conducted in a commercially reasonable manner.

 

6.5Additional Covenants of UEC

 

6.5.lDuring the Interim Period, UEC shall:

 

(a)preserve and protect and cause its Subsidiaries to preserve and protect, the
Properties and Projects and shall not, and shall cause its Subsidiaries not to,
sell, transfer or dispose of any of the Properties or Projects without the prior
written consent of the Purchaser;

 

(b)not, and cause its Subsidiaries not to, take any action or enter into any
transaction involving or otherwise affecting the Properties or Projects which,
if taken or entered into before Closing, could cause any representation or
warranty of UEC in this Agreement to be incorrect or constitute a breach of any
covenant or agreement of UEC contained herein;

 

(c)except as contemplated under this Agreement, none of UEC or its Subsidiaries
shall enter into or amend any Contracts involving or otherwise affecting the
Properties, Projects or Royalties or resolve, commit, or enter into any
agreement, arrangement, commitment or understanding with respect to any of the
foregoing. UEC will neither exercise nor fail to exercise any rights or options
contained in any Contract involving or otherwise affecting the Properties,
Projects or Royalties without the prior written consent of the Purchaser, acting
reasonably. UEC shall, and shall cause CMC to, observe and perform in a timely
manner all of their respective material covenants and obligations under all
Contracts involving or otherwise affecting the Properties and in the case of a
default by another party thereto, it will upon discovery forthwith advise the
Purchaser of such default and shall, if requested by the Purchaser, acting
reasonably, enforce all of its rights under such Contracts in respect of such
default;

 

(d)UEC shall, at its own expense, use its reasonable efforts to obtain on or
prior to September 15, 2018, all acknowledgements, certificates, consents or
waivers of Third Parties, required to consummate the transactions contemplated
by this Agreement and the Royalty Agreements, including those set forth at
Schedule "G" to this Agreement;

 

(e)as soon as practicable, UEC shall, and shall cause CMC to, make all filings,
notices or requests for approval required to be given or made to any
Governmental Body in connection with the creation, grant and sale of the
Royalties as contemplated by this Agreement;

 



 -21- 

 

 

(f)UEC shall, and shall cause CMC to, maintain the Properties in good standing
(by, among other things, performing all required assessment work and paying all
Taxes and fees payable under Applicable Law or otherwise on the Properties),
duly maintain Books and Records in respect of the Projects in accordance with
industry standards, and shall continue to operate its assets in respect of the
Projects in the ordinary course consistent with past practices;

 

(g)UEC shall, and shall cause CMC to, continue to maintain in good standing any
policies of insurance maintained by UEC or CMC in respect of the Properties and
shall present all claims under such policies in a due and timely manner;

 

(h)UEC shall, and shall cause each of its Subsidiaries to, comply in all
material respects with all Applicable Laws involving or otherwise affecting the
Properties or Projects; and

 

(i)UEC shall ensure that all corporate action is taken by it and CMC, as
applicable, to approve the transactions contemplated herein and in the Royalty
Agreements and satisfy its covenants provided herein and the covenants of UEC
and CMC contained in the Closing Documents.

 

6.5.2From and after the Closing Date, UEC covenants that it will not, and will
cause CMC not to, create, grant or sell any further royalties or similar
interests in respect of any of the Properties without the prior written consent
of the Purchaser, which consent will not be unreasonably withheld, provided that
such royalties or similar interests in respect of any of the Properties does
not, in the determination of the Purchaser, acting reasonably, adversely impact
the Royalties.

 

6.5.3From and after the Closing Date, UEC will, and will cause its Affiliates
to, take all necessary actions to maintain each Property in good standing and
preserve it and its Affiliates' interests in the Properties.

 

6.5.4From and after the Closing Date, UEC shall not take, or allow any of its
Affiliates to take, any action inconsistent with the terms of the Royalty
Agreements or the transactions contemplated therein and shall cause CMC to
comply with the terms of the Anderson Royalty Agreement.

 

6.6Announcements and Confidential Information

 

6.6.1No news release concerning the sale and purchase of the Royalties, or the
terms or conditions of this Agreement shall be made by any of the Parties except
as may be required by Applicable Law or the rules of any stock exchange on which
the shares of UEC or the Purchaser are listed. Each Party will advise and
consult with the other Party prior to any such announcement or disclosure
required on Closing.

 



 -22- 

 

 

6.6.2Subject to Section 6.6.3 the Parties will keep all Confidential Information
confidential and will not, without the prior written consent of the other Party,
disclose in any manner, in whole or in part, any Confidential Information.

 

6.6.3Each Party undertakes that neither it nor its respective directors,
officers, employees, representatives, agents or contractors will, without the
prior written consent of the other Party, disclose any Confidential Information
to any Third Party unless:

 

(a)the disclosure is expressly permitted by this Agreement;

 

(b)the information is already in the public domain (unless it entered the public
domain because of a breach of this Section 6.6 by the Party);

 

(c)the disclosure is made on a confidential basis to the Party's directors,
officers, employees, agents, financiers, financial, legal or professional
advisers, and is necessary for the Party's business;

 

(d)the disclosure is necessary to comply with any Applicable Law, or an Order;

 

(e)the disclosure is necessary to comply with a directive or request of any
Governmental Body, securities regulator or stock exchange (whether or not having
the force of Law) so long as a responsible person in a similar position would
comply;

 

(f)the disclosure is necessary or desirable to obtain an authorization from any
Governmental Body, securities regulator or stock exchange;

 

(g)in the case of the Purchaser, the disclosure is made in connection with the
IPO; or

 

(h)the disclosure is necessary in relation to any discovery of documents, or any
proceedings before a court, tribunal, other Governmental Body, securities
regulator or stock exchange.

 

ARTICLE 7
INDEMNIFICATION

 

7.1Indemnity of UEC

 

UEC shall indemnify and save harmless the Purchaser and its Representatives for,
from and against all Losses directly or indirectly suffered by them or any of
them resulting from: (i) any breach of any covenant of UEC contained in this
Agreement or of UEC or CMC in the Closing Documents, including, but not limited
to, the Royalty Agreements; (ii) any representation or warranty of UEC in this
Agreement or of UEC or CMC in any of the Closing Documents, including but not
limited to, the Royalty Agreements, that is not true and correct; (iii) any
Liabilities for Taxes levied by any Governmental Body with respect to the sale
to the Purchaser of the Royalties other than any Transfer Taxes; and (iv) any
Liabilities caused, directly or indirectly, by UEC or CMC as a result of or
arising out of the ownership of the Properties or conduct of their respective
activities on the Properties. For clarity, UEC acknowledges that the Purchaser
shall not have title to the Properties or any portion thereof, and that the
acquisition of the Royalties shall not create or be deemed to create a
partnership or joint venture and that, as a result, the Purchaser shall not be
subject to any Liabilities arising, among other things, under Environmental Laws
for which UEC and CMC shall be solely responsible.

 



 -23- 

 

 

7.2Indemnity of Purchaser

 

The Purchaser shall indemnify and save harmless UEC and CMC and their
Representatives from and against all Losses directly or indirectly suffered by
them or any of them resulting from: (i) any breach of any covenant of the
Purchaser contained in this Agreement or any of the Closing Documents,
including, but not limited to the Royalty Agreements; or (ii) any representation
and warranty of the Purchaser set forth in this Agreement or any of the Closing
Documents, including, but not limited to, the Royalty Agreements, that is not
true and correct.

 

7.3Notice of and Defence of Third Party Claims

 

7.3.1If an Indemnified Party receives written notice of the commencement or
assertion of any Third Party Claim in respect of which the Indemnified Party
believes the Indemnifying Party has liability under this Agreement, the
Indemnified Party shall give the Indemnifying Party reasonably prompt written
notice thereof. To the extent reasonable and practical given the information
readily available to the Indemnified Party, such notice to the Indemnifying
Party shall describe the Third Party Claim in reasonable detail and shall
indicate (without prejudice to the Indemnified Party's rights) the estimated
amount of the Loss that has been or may be sustained by the Indemnified Party in
respect thereof, provided that the failure to give such notice within such time
period shall not reduce the Indemnified Party's rights hereunder, except to the
extent of any actual prejudice suffered as a result of such failure due to the
loss of substantive defences.

 

7.3.2The Indemnifying Party shall have the right, by giving notice to that
effect to the Indemnified Party not later than thirty (30) days after receipt of
such notice of such Third Party Claim and subject to the rights of any insurer
or other Third Party having potential liability therefor, to elect to assume the
defence of any Third Party Claim at the Indemnifying Party's own expense and by
the Indemnifying Party's own counsel, provided that the Indemnifying Party shall
not be entitled to assume the defence of any Third Party Claim: (i) to the
extent it alleges any criminal or quasi-criminal wrongdoing (including fraud);
(ii) to the extent it impugns the reputation of the Indemnified Party; or (iii)
where the Third Party making the Third Party Claim is a Governmental Body.

 

7.3.3Prior to settling or compromising any Third Party Claim in respect of which
the Indemnifying Party has the right to assume the defence, the Indemnifying
Party shall obtain the consent of the Indemnified Party regarding such
settlement or compromise. In addition, the Indemnified Party shall be entitled
to participate in (but not control) the defence of any Third Party Claim (and in
so doing may retain its own counsel) at the cost and expense of the Indemnified
Party.

 



 -24- 

 

 

7.3.4With respect to any Third Party Claim in respect of which the Indemnified
Party has given notice to the Indemnifying Party pursuant to Section 7.3.2 and
in respect of which the Indemnifying Party is not entitled to assume the defence
or has not elected to do so, the Indemnifying Party may participate in (but not
control) such defence assisted by counsel of its own choosing at the
Indemnifying Party's sole cost and expense.

 

7.3.5At their own cost and expense, the Indemnifying Party and Indemnified Party
shall use all reasonable efforts to make available to the Party which is
undertaking and controlling the defence of any Third Party Claim:

 

(a)those employees whose assistance, testimony or presence is necessary to
assist such Party in evaluating and in defending any Third Party Claim; and

 

(b)all documents, records and other materials in the possession of such Party
reasonably required by such Party for its use in defending any Third Party
Claim,

 

and shall otherwise co-operate with the Party defending such Third Party Claim.

 

7.3.6If the Indemnifying Party elects to assume the defence of any Third Party
Claim as provided in Section 7.3.2 and fails to take reasonable steps necessary
to defend diligently such Third Party Claim within thirty (30) days after
receiving notice from the Indemnified Party that the Indemnified Party believes
on reasonable grounds that the Indemnifying Party has failed to take such steps,
the Indemnified Party may, at its option, elect to assume the defence of and to
compromise or settle the Third Party Claim assisted by counsel of its own
choosing and the Indemnifying Party shall be liable for all costs and expenses
paid or incurred in connection therewith.

 

7.3.7Upon making a payment in full of any Loss, the Indemnifying Party shall,
subject to the rights of any insurers and to the extent of such Loss, be
subrogated to all rights of the Indemnified Party against any Third Party in
respect of such Loss.

 

7.3.8Any Person providing indemnification pursuant to the provisions of this
Article 7 is referred to herein as an "Indemnifying Party", and any Person
entitled to be indemnified pursuant to the provisions of this Article 7 is
referred to herein as an "Indemnified Party".

 

7.4Tax Treatment of Indemnity Payments

 

The Parties agree to treat any indemnity payment made pursuant to this Article 7
as an adjustment to the Purchase Price for all income tax purposes, except to
the extent otherwise required by Applicable Law.

 



 -25- 

 

 

ARTICLE 8
GENERAL

 

8.1Further Assurances

 

Each of the Parties shall from time to time execute and deliver, and UEC shall
also cause its Subsidiaries to execute and deliver, all such further documents
and instruments and do all acts and things as the other Party may, either before
or after the Closing Date, reasonably require to effectively carry out or better
evidence or perfect the full intent and meaning of this Agreement.

 

8.2Third Party Beneficiaries

 

Except as provided in Article 7, nothing in this Agreement or in any Closing
Document is intended or by implication to, or shall, confer upon any Person
(other than the Parties and their permitted assigns) any rights or remedies of
any kind.

 

8.3Time of the Essence

 

Time shall be of the essence of this Agreement.

 

8.4Fees and Expenses

 

Except as provided herein or in the Royalty Agreements or as otherwise provided
in this Agreement, each of the Parties shall bear its own costs and expenses
arising from the transactions in respect of this Agreement and the Royalty
Agreements as contemplated by this Agreement.

 

8.5Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.

 

8.6Entire Agreement

 

This Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between or among the Parties with respect thereto.

 

8.7Amendments and Waiver

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by the Parties and no waiver of
any breach of any term or provision of this Agreement shall be effective or
binding unless made in writing and signed by the Party purporting to give the
same and, unless otherwise provided, shall be limited to the specific breach
waived.

 



 -26- 

 

 

8.8Assignment

 

This Agreement may not be assigned by a Party without the written consent of the
other Party.

 

8.9Notices

 

Any notice, demand, consent or other communication ("Notice") given or made
under this Agreement:

 

(a)must be in writing and signed by a person duly authorised by the sender;

 

(b)must be delivered to the intended recipient by hand, courier, facsimile or
email to the addresses below or the addresses last notified by the intended
recipient, to the sender:

 

(i)to UEC:

 

Uranium Energy Corp.

 

500 North Shoreline, Suite 800
Corpus Christi, Texas
78401

 

Attention: Amir Adnani, President and CEO
Facsimile No.: (361) 888-5041

 

With a copy to (which shall not constitute notice):

 

McMillan LLP
Royal Centre, Suite 1500
1055 West Georgia Street, PO Box 11117
Vancouver, British Columbia
V6E 4N7

 

Attention: Thomas Deutsch
Facsimile No.: (604) 685 7084

 

(ii)to the Purchaser:

 

Uranium Royalty Corp.
502-211 Yonge Street
Toronto, Ontario
M5B 1M4

 

Attention: Philip Williams, President

 



 -27- 

 

 

With a copy to (which shall not constitute notice:

 

Sangra Moller LLP
1000 Cathedral Place
925 West Georgia Street
Vancouver, British Columbia
V6C 3L2

 

Attention: Rod Talaifar
Facsimile No.: (604) 669 8803

 

(c)Any Notice will be deemed to have been given and received:

 

(i)if personally delivered, then on the day of personal service to the recipient
party, provided that if such date is a day other than a Business Day such notice
will be deemed to have been given and received on the first Business Day
following the date of personal service;

 

(ii)if by courier, then on the day of receipt by the recipient party, provided
that if such date is a day other than a Business Day such notice will be deemed
to have been given and received on the first Business Day following the date of
personal service; or

 

(iii)if sent by facsimile transmission or e-mail and successfully transmitted
prior to 4:00 p.m. on a Business Day where the recipient is located, then on
that Business Day, and if transmitted after 4:00 p.m. on a Business Day where
the recipient is located or on the day that is not a Business Day where the
recipient is located, then on the first Business Day following the date of
transmission.

 

8.10Governing Law

 

This Agreement is governed by and shall be interpreted and enforced in
accordance with the Laws of the Province of British Columbia and the federal
Laws of Canada applicable therein. The Parties hereby irrevocably submit and
consent to the non-exclusive jurisdiction of the courts of the Province of
British Columbia in connection with any matter arising out of or in connection
with this Agreement.

 

8.11Counterparts and Faxed Signatures

 

This Agreement may be executed in two or more counterparts (including
counterparts delivered by facsimile or email), all of which, taken together,
shall be regarded as one and the same Agreement. Counterparts may be delivered
by facsimile or email and the Parties adopt any signatures received by facsimile
or email as original signatures of the Parties.

 



 -28- 

 

 

8.12Paramountcy

 

In the event of any conflict between the provisions of this Agreement and the
provisions of any of the Royalty Agreements with respect to the Royalties, the
provisions of the applicable Royalty Agreement shall govern.

 

IN WITNESS WHEREOF the Parties have executed this Agreement.

 

    URANIUM ENERGY CORP.           By: /s/ Pat Obara     Name: Pat Obara    
Title:   Secretary and CFO           URANIUM ROYALTY CORP.           By:  /s/
Philip Williams     Name: Philip Williams     Title:   President

 

 -29- 

 

 

SCHEDULE "A"
REPRESENTATIONS AND WARRANTIES
OF UEC

 

Except as specifically disclosed in the Disclosure Schedule (which shall make
specific reference to the applicable section, subsection, paragraph or
subparagraph below in which such qualification is made), UEC hereby represents
and warrants to the Purchaser as follows and acknowledges that the Purchaser is
relying upon such representations and warranties in connection with the matters
contemplated by this Agreement:

 

(a)Organization and Good Standing. Each of UEC and CMC is a corporation duly
incorporated and validly subsisting under the Laws of its jurisdiction of
incorporation. Each of UEC and CMC is registered, licensed or otherwise
qualified in each applicable jurisdiction as required under Applicable Law to
carry on its Business.

 

(b)No Violation or Rights of Termination or Acceleration. The execution and
delivery of this Agreement by UEC does not, and the consummation of the
transactions contemplated hereby and the performance of this Agreement or any of
the Closing Documents including the granting of the Royalties and the execution
and delivery of any Closing Document by UEC and CMC, as applicable, will not:

 

(i)materially conflict with or result in a material violation, contravention or
breach of any of the terms, conditions or provisions of the notice of articles
or articles (or equivalent organizational documents) of UEC and CMC of any
agreement, instrument or license to which any of them is a party or by which any
of them is bound or constitute a material default or violation by either of them
thereunder, or result in the creation or imposition of any Lien upon the any of
the Projects or the Properties except by virtue of the granting of the
Royalties;

 

(ii)to the knowledge of UEC, constitute a default or violation by UEC or CMC
under any Laws to which either of them is subject or by which either of them is
bound; or

 

(iii)result in any breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
create, give rise to or change any rights or obligations of any Person under, or
result in the creation of a Lien on any of the Projects or Properties pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit or other instrument or obligation to which either of them is a party or
by which either of them or any of their respective property or assets is bound.

 

 

 

 

(c)Consents and Approvals. No consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, or permit from,
any Governmental Body or other Third Party is required to be obtained or made by
or with respect to UEC and CMC in connection with the execution, delivery and
performance of this Agreement, the Royalty Agreements or the completion of the
transactions contemplated hereby or thereby, other than the consent of UEC’s
lenders pursuant to a second amended credit agreement between UEC and its
lenders, Sprott Resource Lending Partnership, CEF (Capital Markets) Limited and
Resource Income Partners Limited Partnership, dated February 9, 2016, and all
assignees of such lenders, which includes The Rick and Bonnie Rule Family Trust
(now named RIBO Trust), Suntrail Investments Ltd. and Salim Jiwa.

 

(d)Capacity. Each of UEC and CMC has the requisite corporate power, capacity and
authority to execute and deliver this Agreement and the Closing Documents to
which it is a party, including the Royalty Agreements, to perform its
obligations hereunder and thereunder and to complete the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Closing Documents by UEC and CMC and the completion of the
transactions contemplated hereby and thereby by them, including the Royalty
Agreements, have been duly authorized by their respective boards of directors
and no other corporate proceedings on the part of any of them are necessary to
authorize the execution, delivery and performance of this Agreement, the Royalty
Agreements or the completion of the transactions contemplated hereby or thereby
by them.

 

(e)Binding Agreement. This Agreement has been duly executed and delivered by UEC
and constitutes a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other Laws
affecting creditors' rights generally and to general principles of equity. Upon
Closing, each of the Royalty Agreements shall have been duly executed by UEC and
CMC, as applicable, and shall constitute a legal, valid and binding obligation,
enforceable against them, respectively, in accordance with its terms, subject to
bankruptcy, insolvency and other Laws affecting creditors' rights generally and
to general principles of equity.

 

(f)No Bankruptcy Proceedings. There is no bankruptcy, liquidation, winding-up or
other similar proceeding pending or in progress or, to the knowledge of UEC,
threatened against UEC or CMC before any court, administrative, regulatory or
similar agency or tribunal.

 

(g)Books and Records. All transactions in respect of the Properties and Projects
have been properly and accurately recorded in the appropriate Books and Records
and such Books and Records are correct and complete in all material respects and
have been maintained and retained in accordance with, as applicable, Applicable
Law, generally accepted accounting principles, and in the case of technical and
scientific information, customary standards in the mining industry.

 



 A-2 

 

 

(h)No Option. Other than as set forth in the Disclosure Schedule in respect of
the Workman Creek Property, no Person other than the Purchaser has any oral or
written agreement, option, warrant, privilege or right, or any right capable of
becoming any of the foregoing (whether legal, equitable, contractual or
otherwise) for the purchase of a royalty interest or similar interest in any of
the Properties or Projects.

 

(i)Royalties. Other than as set forth in the Disclosure Schedule, upon Closing,
the Royalties will each be a first ranking royalty and at least equal as to
right of payment as any other royalties or similar interests granted previously
in respect of the applicable Property.

 

(j)Absence of Undisclosed Liabilities. To the knowledge of UEC, none of the
Properties and Projects are subject to any Liabilities (other than Permitted
Liens) or obligations of any nature or kind (whether accrued, absolute,
contingent or otherwise) other than as otherwise disclosed in this Agreement or
as set forth in the Disclosure Schedule.

 

(k)Financial Statements. The Financial Statements of UEC, each as filed with
Canadian securities regulatory authorities or the United States Securities and
Exchange Commission, have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis and present fairly in all
material respects, on a consolidated basis, the financial position and the
results of operations and the changes in shareholders' equity and cash flow of
UEC and its Subsidiaries for the periods then ended and as at the dates thereof.
In the case of unaudited Financial Statements, this representation is subject to
normal, recurring year-end adjustments that would be made in the course of an
audit and would not be material. Neither of UEC or CMC has any Liability or
obligation, whether accrued, absolute, contingent or otherwise, not reflected in
the Financial Statements of UEC.

 

(l)Litigation. There is no court, administrative, regulatory or similar
proceeding (whether civil, quasi-criminal or criminal), arbitration or other
dispute settlement procedure, investigation, audit, assessment, inquiry, request
for information, warrant, charge, suit or Claim by any Governmental Body, or any
similar matter or proceeding (collectively, "Proceedings") in respect of any of
the Projects or Properties (whether in progress or, to the knowledge of UEC,
threatened) or against UEC or its Subsidiaries, which, if determined adversely
to such parties, would have a material adverse effect in respect of any of the
Projects, Properties or Royalties, and there is no order, ordinance, writ,
judgment, decree, injunction, award or order of any Governmental Body
outstanding against UEC or its Subsidiaries which would have a material adverse
effect in respect of any of the Royalties, Properties or Projects. There are no
suits, Claims, actions or Proceedings pending or, to the knowledge of UEC
threatened seeking to prevent the transactions contemplated hereby.

 

 A-3 

 

 

(m)Tax Matters. Each of UEC and CMC has filed or caused to be filed, in a timely
manner, all Tax Returns required to be filed by it (all of which Tax Returns
were correct and complete in all material respects) and has paid, collected,
withheld or remitted, or caused to be paid, collected, withheld or remitted, all
Taxes that are due and payable, collectible and remittable in respect of the
relevant period, except, in either case where such failure to file or to pay,
collect, withhold or remit would not have a material adverse effect in respect
of the Royalties, the Properties or the Projects.

 

(n)Property:

 

(i)Other than as set forth in the Disclosure Schedule, each of the Properties is
in good standing, and each of UEC and CMC has good and marketable title to the
respective Properties, free and clear of any title defects and Liens other than
Permitted Liens.

 

(ii)Other than as set forth in the Disclosure Schedule, UEC is the owner and
record holder of the mining claims on the Slick Rock Property set out in
Schedule "D" of this Agreement (collectively, in this Schedule, the "Slick Rock
Claims") other than with respect to the mining claims leased by UEC pursuant to
the mining lease set forth in Schedule "D" of this Agreement (of which it is the
lessee), and is the claimant of the mining claims on the Workman Creek Property
set out in Schedule "E" of this Agreement (collectively, in this Schedule, the
"Workman Creek Claims"). The mining lease set forth at Schedule "D" of this
Agreement in respect of the Slick Rock Property is in good standing and is a
valid and binding agreement, enforceable between the parties thereto in
accordance with its terms and provides UEC all the rights necessary to explore,
develop, produce and own the minerals produced from such leased mining claims.

 

(iii)Other than as set forth in the Disclosure Schedule, CMC is the owner and
record holder of the mining claims on the Anderson Property set out in Schedule
"C" of this Agreement (collectively, in this Schedule, the "Anderson Claims").

 

(iv)The Anderson Claims, the Slick Rock Claims and the Workman Creek Claims
described in Schedules "C", "D" and "E", respectively, of this Agreement
constitute all mineral rights, interests, concessions and licenses necessary to
permit UEC (in the case of the Slick Rock Property and the Workman Creek
Property), and CMC (in the case of the Anderson Property) to conduct the
exploration and exploitation of minerals contained at each Property and all such
mineral rights, interests, concessions and licenses have been validly issued in
accordance with Applicable Law and are comprised of valid and subsisting mining
claims and concessions.

 



 A-4 

 

 

(v)Applying customary standards in the mining industry:

 

(A)each of the Slick Rock Claims, the Anderson Claims and the Workman Creek
Claims have been properly filed, located, granted and recorded in compliance
with Applicable Laws and are in good standing;

 

(B)all assessment work required to be performed and filed, as at the date hereof
or the Closing Date, as applicable, under the Properties has been performed and
filed;

 

(C)all Taxes and other payments required to be paid in respect of the Properties
have been timely paid;

 

(D)all filings required to be filed in respect of the Properties have been
filed; and

 

(E)no Person has any interest in any of the Properties or any right to acquire
any interest therein;

 

(vi)No Person has any back-in rights, earn-in rights, rights of first refusal,
pre-emptive right, rights of first offer, option rights, royalty rights or
similar rights or provisions in respect of any of the Properties or the
Projects, other than those royalty rights and royalty options specifically set
forth in the Disclosure Schedule.

 

(vii)There are no adverse claims (including any claim to any ores, minerals or
mineral products present in/on any of the Properties, Projects and any other
areas to which the Properties relate), actions, suits, proceedings or other
Claims that have been commenced or, to the knowledge of UEC, that are pending or
threatened, affecting or which could affect the Projects, the Properties or the
Royalties.

 

(viii)None of UEC or its Subsidiaries have received from any Governmental Body
or any other Person any notice in respect of: (i) any revocation or intention to
revoke or not renew its interests in the Properties, or to renew its interests
in the Properties on terms or conditions that are less favourable to it than the
terms and conditions applicable to the Properties as presently in effect, or
(ii) any threat or intention to not issue or renew any Governmental
Authorization or other authorizations, approvals, orders, rulings, certificates,
consents, directives, notices, licences, permits, variances, registrations or
other rights required by it in connection with the Properties or the Projects.

 



 A-5 

 

 

(ix)UEC (in the case of the Slick Rock Property and the Workman Creek Property)
and CMC (in the case of the Anderson Property), have all leases, rights of way,
rights to use, surface rights, easements or other real property interests that
are required to conduct all exploration and mining activities in respect of the
applicable Project and Property.

 

(x)Each of UEC and CMC has obtained all necessary approvals required for the
creation, grant and sale of each of the Royalties and has the right, as
applicable, to create and grant the Royalties to the Purchaser.

 

(xi)All work and activities carried out on the Properties by or on behalf of UEC
or its Subsidiaries or, to the knowledge of UEC, by any other Person has been
carried out in compliance, in all material respects, with all Applicable Laws,
and none of UEC and its Subsidiaries has received any notice of any breach or
violation of any such Applicable Laws.

 

(o)Mineral Resources. Each of the Technical Reports was prepared, in all
material respects, in accordance with accepted mining, engineering, geoscience
and other approved industry practices and NI 43-101 as it was in effect on the
date of the filing of the applicable Technical Report. The information provided
by UEC and CMC to the Qualified Persons (as defined in NI 43-101 as it was in
effect on the date of the filing of the applicable Technical Report) in
connection with the preparation of each respective Technical Report was complete
and accurate at the time such information was furnished. No mineral deposits are
subject to illegal occupation, and all necessary measures with respect to
sampling method, sampling preparation and security, data verification, and
quality assurance and quality control have been taken to ensure the accuracy and
integrity of the data.

 

(p)Mining Safety. Each of UEC and CMC's ownership, operation, development and
maintenance of its respective Project are in compliance in all material respects
with all Applicable Laws relating to workers' health, mining safety and the
workplace.

 

(q)Expropriation. No part of any of the Properties has been taken, condemned or
expropriated by any Governmental Body, nor has any notice or proceeding in
respect thereof been given or commenced and nor does UEC have any knowledge of
any intent or proposal by any Governmental Body to give any such notice or
commence any such proceedings.

 

(r)Local Community Claims. There are no Claims made by the community that
resides within or near any of the Properties or, to the knowledge of UEC,
pending or threatened with respect to any of the Properties. No community
consultations have been required to be held to date pursuant to Applicable Law
in respect of any of the Properties. To the knowledge of UEC, no part of the
Projects or Properties is located on sacred or religious grounds.

 



 A-6 

 

 

(s)Compliance with Environmental Laws. With respect to each of the Projects and
Properties:

 

(i)each of UEC and CMC has been and is in material compliance with all
applicable Environmental Laws;

 

(ii)each of UEC and CMC has obtained all licences, permits, approvals, consents,
certificates, registrations and other authorizations under Environmental Laws
(the "Environmental Permits") necessary for conduct of activities on the
Projects and Properties as currently operated, and each such Environmental
Permit is valid, and subsisting, and none of UEC or CMC has received any notice
that any such Environmental Permits are in default or that any of them is in
breach thereof, and no proceeding is pending or, to the knowledge of UEC,
threatened to revoke or limit any such Environmental Permit;

 

(iii)none of UEC or CMC (including, if applicable, any predecessor companies
thereof) has received any notice of any future prosecution, or is currently
being prosecuted for, any offence alleging non-compliance with any Environmental
Laws, or Liability for the investigation or remediation of any Disposal or
Release of Hazardous Substances; and

 

(iv)none of UEC or CMC has received any orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures to be made that are material and adverse to any of the Projects or
Properties.

 

(t)Contingent Environmental Liabilities. There are no contingent Environmental
Liabilities in relation to the Projects or Properties that are required to be
disclosed in the consolidated financial statements of UEC, and to the knowledge
of UEC, no such contingent Environmental Liabilities have arisen subsequent to
the date of such financial statements which would be required to be disclosed in
the consolidated financial statements of UEC if such contingent Liabilities
related to Environmental matters that had occurred or been discovered prior to
such date.

 

(u)No Unlawful Payments. None of UEC or its Subsidiaries nor, to the knowledge
of UEC or its Subsidiaries, any director, officer, agent, employee or other
Person authorized by UEC or any of its Subsidiaries to act on their behalf has:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
applicable provision of the United States Foreign Corrupt Practices Act of 1977
or the Corruption of Foreign Public Officials Act (Canada); or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment, in
each case related to the Project or Properties or any activities undertaken in
relation thereto or on behalf of UEC or its Subsidiaries.

 



 A-7 

 

 

(v)Compliance with Laws. Each of UEC and CMC has complied with and is not in
violation of any Applicable Laws other than such non-compliance or violations
which would not, individually or in the aggregate, have a material adverse
effect in respect of any of the Royalties, Projects or Properties.

 

(w)Contracts in Respect of the Projects. All of the Contracts in respect of each
of the Projects and Properties have been duly entered into, have not been
modified or terminated and are in good standing and in full force and effect
with no amendments. All of the Contracts in respect of each of the Projects and
Properties are valid and binding obligations of the parties thereto enforceable
in accordance with their respective terms. UEC and CMC have each complied with
all material terms thereof, have paid all amounts due thereunder, have not
waived any rights thereunder and no default or breach exists in respect thereof
on the part of any of the parties thereto and no event has occurred which, after
the giving of notice or the lapse of time or both would constitute such a
default or breach, which individually or in the aggregate, would have a material
adverse effect in respect of any of the Projects, the Properties or the
Royalties.

 

(x)Employment. In respect of the conduct of activities at the Projects and
Properties: (i) each of UEC and CMC has been and is in material compliance with
all Applicable Laws respecting employment and employment practices including all
employment standards, human rights, labour relations, occupational health and
safety, workers' compensation or workplace safety and insurance legislation,
employee privacy and pay equity, benefits, avoidance of discrimination,
avoidance of harassment and avoidance of retaliation with respect to each of its
employees, and there are no outstanding Claims, complaints, investigations,
prosecutions or orders under such legislation; (ii) none of UEC or CMC has or is
engaged in any unfair labour practice, no unfair labour practice complaint,
grievance or arbitration proceeding is pending or, to the knowledge of UEC,
threatened against UEC or CMC and there is no labour strike, dispute, slow down
or stoppage pending or, to the knowledge of UEC, threatened against UEC or CMC;
(iii) all amounts due or accruing due for all salary, wages, bonuses,
commissions, pension benefits or other employee benefits or compensation are
reflected in the Books and Records of UEC or CMC, in accordance with their
accounting practices and Applicable Law; (iv) none of UEC or CMC is a party to
any collective bargaining agreement and, as of the date of this Agreement, to
UEC's knowledge, no petition has been filed or proceeding instituted by an
employee or group of the UEC or CMC employees seeking recognition of a
bargaining representative; and (v) each of UEC and CMC has withheld and reported
to the applicable Governmental Bodies all amounts required by Applicable Law or
by agreement to be withheld and reported with respect to wages, salaries and
other payments to employees.

 



 A-8 

 

 

(y)Disclosure. To the knowledge of UEC, none of this Agreement, the due
diligence materials provided to the Purchaser by or on behalf of UEC and CMC, or
any of the exhibits, schedules, attachments, written statements, documents,
certificates or other items prepared or supplied to the Purchaser by or on
behalf of UEC or CMC with respect to the Projects or Properties, contain any
untrue statement of a material fact or omit a material fact necessary to make
each statement contained herein or therein not misleading. No statement made by
UEC with respect to the Projects or Properties, contained in any document
comprising the UEC Public Documents contained a misrepresentation (as defined in
Applicable Law) at the time such document was filed. As at the date hereof, UEC
is in compliance, in all material respects, with its disclosure obligations in
respect of the Projects and Properties under applicable securities Laws.

 

(z)Consideration Shares.

 

(i)UEC acknowledges that it has been encouraged to obtain independent legal, tax
and investment advice with respect to the issuance of the Consideration Shares
pursuant to this Agreement and, accordingly, has been independently advised as
to the meanings of all terms contained herein relevant to such share issuance.

 

(ii)UEC has been independently advised as to restrictions with respect to
trading in the Consideration Shares imposed by applicable securities legislation
in the jurisdiction in which it resides, confirms that no representation has
been made to it by or on behalf of the Purchaser with respect thereto,
acknowledge that it is aware of the characteristics of the Consideration Shares,
the risks relating to an investment therein and of the fact that they may not be
able to resell any of the Consideration Shares except in accordance with limited
exemptions under applicable securities legislation and regulatory policy until
the expiry of the applicable hold period and compliance with other requirements
of Applicable Law, and agree that any certificates representing the
Consideration Shares may bear a legend indicating that the resale of such
Consideration Shares is restricted.

 

(iii)The acquisition of the Consideration Shares is being made pursuant to
exemptions under, and does not contravene any of the, applicable securities Laws
in the jurisdiction in which UEC resides and does not give rise to any
obligation of the Purchaser to prepare and file a prospectus or similar document
or to register the Consideration Shares.

 

(iv)UEC is an "accredited investor" as such term is defined in Rule 501(a) of
Regulation D under the U.S. Securities Act.

 



 A-9 

 

 

(v)UEC is not acquiring the Consideration Shares as a result of any form of
general solicitation or general advertising (as those terms are used in Rule
502(c) under the U.S. Securities Act), including advertisements, articles,
notices or other communications, including electronic display (such as the
internet), published in any newspaper, magazine or similar media or broadcast
over radio, television or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising.

 

(vi)UEC has not received or been provided with, or requested, and does not have
any need to receive, any offering memorandum, prospectus, sales or advertising
literature or any other document describing or purporting to describe the
business and affairs of the Purchaser or the risks associated therewith which
has been prepared for delivery to, and review by, UEC in order to assist it in
making an investment decision in respect of the Consideration Shares.

 

(vii)UEC acknowledges that no securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares,
there is no government or other insurance covering the Consideration Shares and
there are risks associated with the acquisition of the Consideration Shares.

 

(viii)The Purchaser has advised UEC that the Purchaser is relying on the
exemption set forth in Section 2.13 of National Instrument 45-106 – Prospectus
Exemptions from the requirement to provide UEC with a prospectus and exemptions
to sell securities through a Person registered to sell securities under the
Securities Act (British Columbia) and the Securities Act (Ontario) and, as a
consequence of acquiring securities pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (British
Columbia) and the Securities Act (Ontario), including statutory rights of
rescission or damages, will not be available to UEC.

 

(aa)UEC is acquiring the Consideration Shares issued pursuant to this Agreement
as principal.

 

 A-10 

 

 

SCHEDULE "B"

REPRESENTATIONS AND WARRANTIES OF THE

PURCHASER

 

The Purchaser hereby represents and warrants to UEC as follows and acknowledges
that UEC is relying upon such representations and warranties in connection with
the matters contemplated by this Agreement:

 

(a)Organization. The Purchaser is a corporation duly constituted and validly
subsisting under the Laws of Canada.

 

(b)No Violation or Rights of Termination or Acceleration. The execution and
delivery of this Agreement or any Closing Document to which it is a party by the
Purchaser does not, and the consummation of the transactions contemplated hereby
and the performance of this Agreement or any of the Closing Documents by the
Purchaser will not:

 

(i)materially conflict with or result in a material violation, contravention or
breach of any of the terms, conditions or provisions of the certificate of
formation or operating agreement of the Purchaser or any agreement, instrument
or license to which the Purchaser is a party or by which the Purchaser is bound
or constitute a material default or violation by the Purchaser thereunder, or
result in the creation or imposition of any Lien upon any of the assets of the
Purchaser;

 

(ii)to the knowledge of the Purchaser, constitute a default or violation by the
Purchaser under any Laws to which the Purchaser is subject or by which it is
bound; or

 

(iii)result in any breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
create, give rise to or change any rights or obligations of any Person under, or
result in the creation of a Lien on any property or asset of the Purchaser
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit or other instrument or obligation to which the Purchaser is a
party or by which the Purchaser or any of its property or assets is bound;

 

(c)Consents and Approvals. Other than any filings to be completed after the
Closing and those set forth in Schedule "G" to this Agreement, no consent,
approval, license, permit, order or authorization of, or registration,
declaration or filing with, or permit from, any Governmental Body is required to
be obtained or made by or with respect to the Purchaser in connection with the
execution, delivery and performance of this Agreement or the completion of the
transactions contemplated hereby.

 



 B-1 

 

 

(d)Capacity. The Purchaser has the requisite power, capacity and authority to
execute and deliver this Agreement and any of the Closing Documents, including
the Royalty Agreements, to which it is a party, and to perform its obligations
hereunder and thereunder and to complete the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
Closing Documents, including the Royalty Agreements, by the Purchaser and the
completion of the transactions contemplated hereby and thereby by it have been
duly authorized by its board of directors and no other proceedings are necessary
to authorize the execution, delivery and performance of this Agreement and the
Closing Documents, including the Royalty Agreements, the issuance of the
Consideration Shares or the completion of the transactions contemplated hereby
by it.

 

(e)Binding Agreement. This Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other Laws affecting creditors' rights generally and to general principles of
equity. Upon Closing, each of the Royalty Agreements shall have been duly
executed by the Purchaser and shall constitute a legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency and other Laws affecting creditors' rights generally and
to general principles of equity.

 

(f)Share Capital. The Purchaser is authorized to issue an unlimited number of
common shares in the capital of the Purchaser. As of the date hereof 28,845,039
common shares of the Purchaser were issued and outstanding as fully paid and
non-assessable. The Parties acknowledge and agree that nothing in this Agreement
shall prohibit the Purchaser from issuing additional common shares or other
securities of the Purchaser after the date hereof pursuant to financings,
acquisition transactions or otherwise.

 

(g)Consideration Shares. At the Closing, the Consideration Shares issued and
delivered to the Purchaser will be duly authorized and validly issued as fully
paid and non-assessable shares in the capital of the Purchaser, free and clear
of all actual or threatened encumbrances, other than hold periods or other
restrictions imposed under applicable securities legislation and the resale
restrictions imposed under Section 2.5 of this Agreement.

 

 B-2 

 

 

SCHEDULE "C"

ANDERSON PROPERTY

 

The following mining claims comprising the Anderson Property are located in Gila
Salt River Meridian, Yavapai County, Arizona.

 



Claim Name   BLM #   County Ref #   Township Range   Section AM   1   AMC361520
  4152;183   11N   10W   15, 16                       AM   2   AMC361521  
4152;184   11N   10W   15                       AM   3   AMC361522   4152;185  
11N   10W   15, 16                       AM   4   AMC361523   4152;186   11N  
10W   15                       AM   5   AMC361524   4152;187   11N   10W   15,
16                       AM   6   AMC361525   4152;188   11N   10W   15        
              AM   7   AMC361526   4152;189   11N   10W   15, 16                
      AM   8   AMC361527   4152;190   11N   10W   15, 22                      
AM   9   AMC361528   4152;191   11N   10W   15, 16                       AM  10
  AMC361529   4152;192   11N   10W   15, 22                       AM  11  
AMC361530   4152;193   11N   10W   15, 16, 21, 22                       AM  12  
AMC361531   4152;194   11N   10W   22                       AM  13   AMC361532  
4152;195   11N   10W   21, 22                       AM  14   AMC361533  
4152;196   11N   10W   21, 22                       AM  15   AMC361534  
4152;197   11N   10W   21, 22                       AM  16   AMC361535  
4152;198   11N   10W   21, 22                       AM  17   AMC361536  
4152;199   11N   10W   21                       AM  18   AMC361537   4152;200  
11N   10W   21, 22                       AM  19   AMC361538   4152;201   11N  
10W   21                       AM  20   AMC361539   4152;202   11N   10W   21,
22                       AM  21   AMC361540   4152;203   11N   10W   21        
              AM  22   AMC361541   4152;204   11N   10W   21, 22                
      AM  23   AMC361542   4152;205   11N   10W   21

 



 C-1 

 

 



Claim Name   BLM #   County Ref #   Township Range   Section



AM  24   AMC361543   4152;206   11N   10W   21, 22                       AM  25
  AMC361544   4152;207   11N   10W   15, 22                       AM  26  
AMC361545   4152;208   11N   10W   22                       AM  27   AMC361546  
4152;209   11N   10W   22                       AM  28   AMC361547   4152;210  
11N   10W   22                       AM  29   AMC361548   4152;211   11N   10W  
22                       AM  30   AMC361549   4152;212   11N   10W   22        
              AM  31   AMC361550   4152;213   11N   10W   22                    
  AM  32   AMC361551   4152;214   11N   10W   22                       AM  33  
AMC361552   4152;215   11N   10W   22                       AM  34   AMC361553  
4152;216   11N   10W   22                       AM  35   AMC361554   4152;217  
11N   10W   22                       AM  36   AMC361555   4152;218   11N   10W  
22                       AM  37   AMC361556   4152;219   11N   10W   22        
              AM  38   AMC361557   4152;220   11N   10W   22                    
  AM  39   AMC361558   4152;221   11N   10W   22                       AM  40  
AMC361559   4152;222   11N   10W   22, 27                       AM  41  
AMC361560   4152;223   11N   10W   22                       AM  42   AMC361561  
4152;224   11N   10W   22, 27                       AM  43   AMC361562  
4152;225   11N   10W   22, 27                       AM  44   AMC361563  
4152;226   11N   10W   27                       AM  45   AMC361564   4152;227  
11N   10W   27                       AM  46   AMC361565   4152;228   11N   10W  
11                       AM  47   AMC361566   4152;229   11N   10W   11        
              AM  48   AMC361567   4152;230   11N   10W   11, 14                
      AM  49   AMC361568   4152;231   11N   10W   11                      
AM  50   AMC361569   4152;232   11N   10W   11, 14                       AM  51
  AMC361570   4152;233   11N   10W   11, 14

 



 C-2 

 

 



Claim Name   BLM #   County Ref #   Township Range   Section



AM  52   AMC361571   4152;234   11N   10W   14                       AM  53  
AMC361572   4152;235   11N   10W   11, 14                       AM  54  
AMC361573   4152;236   11N   10W   14                       AM  55   AMC361574  
4152;237   11N   10W   14                       AM  56   AMC361575   4152;238  
11N   10W   14                       AM  57   AMC361576   4152;239   11N   10W  
14                       AM  58   AMC361577   4152;240   11N   10W   14        
              AM  59   AMC361578   4152;241   11N   10W   14                    
  AM  60   AMC361579   4152;242   11N   10W   14                       AM  61  
AMC361580   4152;243   11N   10W   14                       AM  62   AMC361581  
4152;244   11N   10W   14                       AM  63   AMC361582   4152;245  
11N   10W   14                       AM  64   AMC361583   4152;246   11N   10W  
14                       AM  65   AMC361584   4152;247   11N   10W   14        
              AM  66   AMC361585   4152;248   11N   10W   14                    
  AM  67   AMC361586   4152;249   11N   10W   14, 15                      
AM  68   AMC361587   4152;250   11N   10W   14, 23                       AM  69
  AMC361588   4152;251   11N   10W   14, 15, 23                       AM  70  
AMC361589   4152;252   11N   10W   23                       AM  71   AMC361590  
4152;253   11N   10W   14, 15, 22, 23                       AM  72   AMC361591  
4152;254   11N   10W   23                       AM  73   AMC361592   4152;255  
11N   10W   22, 23                       AM  74   AMC361593   4152;256   11N  
10W   23                       AM  75   AMC361594   4152;257   11N   10W   22,
23                       AM  76   AMC361595   4152;258   11N   10W   23        
              AM  77   AMC361596   4152;259   11N   10W   22, 23                
      AM  78   AMC361597   4152;260   11N   10W   23

 



 C-3 

 

 



Claim Name   BLM #   County Ref #   Township Range   Section





AM  79   AMC361598   4152;261   11N   10W   22, 23                       AM  80
  AMC361599   4152;262   11N   10W   23                       AM  81   AMC361600
  4152;263   11N   10W   22, 23                       AM  82   AMC361601  
4152;264   11N   10W   23                       AM  83   AMC361602   4152;265  
11N   10W   23                       AM  84   AMC361603   4152;266   11N   10W  
23                       AM  85   AMC361604   4152;267   11N   10W   22, 23    
                  AM  86   AMC361605   4152;268   11N   10W   22, 23, 26, 27    
                  AM  87   AMC361606   4152;269   11N   10W   22, 27            
          AM  88   AMC361607   4152;270   11N   10W   26, 27                    
  AM  89   AMC361608   4152;271   11N   10W   22, 27                      
AM  90   AMC361609   4152;272   11N   10W   26, 27                       AM  91
  AMC361610   4152;273   11N   10W   27                       AM  92   AMC361611
  4152;274   11N   10W   26, 27                       AM  93   AMC361612  
4152;275   11N   10W   27                       AM  94   AMC361613   4152;276  
11N   10W   26, 27                       AM  95   AMC361614   4152;277   11N  
10W   27                       AM  96   AMC361615   4152;278   11N   10W   26,
27                       AM  97   AMC361616   4152;279   11N   10W   27        
              AM  98   AMC361617   4152;280   11N   10W   26, 27                
      AM  99   AMC361618   4152;281   11N   10W   27                       AM
100   AMC361619   4152;282   11N   10W   26, 27                       AM 101  
AMC361620   4152;283   11N   10W   27                       AM 102   AMC361621  
4152;284   11N   10W   26, 27                       AM 103   AMC361622  
4152;285   11N   10W   27                       AM 104   AMC361623   4152;286  
11N   10W   26, 27, 34                       AM 105   AMC361624   4152;287   11N
  10W   11, 12

 



 C-4 

 

 



Claim Name   BLM #   County Ref #   Township Range   Section



AM 106   AMC361625   4152;288   11N   10W   12,13                       AM 107  
AMC361626   4152;289   11N   10W   11, 12, 13, 14                       AM 108  
AMC361627   4152;290   11N   10W   12, 13                       AM 109  
AMC361628   4152;291   11N   10W   13, 14                       AM 110  
AMC361629   4152;292   11N   10W   13                       AM 111   AMC361630  
4152;293   11N   10W   13, 14                       AM 112   AMC361631  
4152;294   11N   10W   13                       AM 113   AMC361632   4152;295  
11N   10W   13, 14                       AM 114   AMC361633   4152;296   11N  
10W   13                       AM 115   AMC361634   4152;297   11N   10W   13,
14                       AM 116   AMC361635   4152;298   11N   10W   13, 14    
                  AM 117   AMC361636   4152;299   11N   10W   14                
      AM 118   AMC361637   4152;300   11N   10W   13, 14                      
AM 119   AMC361638   4152;301   11N   10W   14                       AM 120  
AMC361639   4152;302   11N   10W   13, 14                       AM 121  
AMC361640   4152;303   11N   10W   14                       AM 122   AMC361641  
4152;304   11N   10W   13, 14                       AM 123   AMC361642  
4152;305   11N   10W   14                       AM 124   AMC361643   4152;306  
11N   10W   13, 14, 24                       AM 125   AMC361644   4152;307   11N
  10W   14, 23                       AM 126   AMC361645   4152;308   11N   10W  
13, 14, 24                       AM 127   AMC361646   4152;309   11N   10W   23
                      AM 128   AMC361647   4152;310   11N   10W   23, 24        
              AM 129   AMC361648   4152;311   11N   10W   23                    
  AM 130   AMC361649   4152;312   11N   10W   23, 24                       AM
131   AMC361650   4152;313   11N   10W   23                       AM 132  
AMC361651   4152;314   11N   10W   23, 24

 



 C-5 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 133   AMC361652   4152;315   11N   10W   23                       AM 134  
AMC361653   4152;316   11N   10W   23                       AM 135   AMC361654  
4152;317   11N   10W   23                       AM 136   AMC361655   4152;318  
11N   10W   23                       AM 137   AMC361656   4152;319   11N   10W  
23                       AM 138   AMC361657   4152;320   11N   10W   23        
              AM 139   AMC361658   4152;321   11N   10W   23                    
  AM 140   AMC361659   4152;322   11N   10W   23                       AM 141  
AMC361660   4152;323   11N   10W   23                       AM 142   AMC361661  
4152;324   11N   10W   23, 26                       AM 143   AMC361662  
4152;325   11N   10W   23, 26                       AM 144   AMC361663  
4152;326   11N   10W   23, 26                       AM 145   AMC361664  
4152;327   11N   10W   23, 26                       AM 146   AMC361665  
4152;328   11N   10W   26                       AM 147   AMC361666   4152;329  
11N   10W   26                       AM 148   AMC361667   4152;330   11N   10W  
26                       AM 149   AMC361668   4152;331   11N   10W   26        
              AM 150   AMC361669   4152;332   11N   10W   26                    
  AM 151   AMC361670   4152;333   11N   10W   26                       AM 152  
AMC361671   4152;334   11N   10W   26                       AM 153   AMC361672  
4152;335   11N   10W   26                       AM 154   AMC361673   4152;336  
11N   10W   26                       AM 155   AMC361674   4152;337   11N   10W  
26                       AM 156   AMC361675   4152;338   11N   10W   26        
              AM 157   AMC361676   4152;339   11N   10W   26                    
  AM 158   AMC361677   4152;340   11N   10W   26                       AM 159  
AMC361678   4152;341   11N   10W   26                       AM 160   AMC361679  
4152;342   11N   10W   26, 35

 



 C-6 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 161   AMC361680   4152;343   11N   10W   26, 35                       AM 162
  AMC361681   4152;344   11N   10W   26, 35                       AM 163  
AMC361682   4152;345   11N   10W   12, 13                       AM 164  
AMC361683   4152;346   11N   10W   13                       AM 165   AMC361684  
4152;347   11N   10W   13                       AM 166   AMC361685   4152;348  
11N   10W   13                       AM 167   AMC361686   4152;349   11N   10W  
13                       AM 168   AMC361687   4152;350   11N   10W   13        
              AM 169   AMC361688   4152;351   11N   10W   13                    
  AM 170   AMC361689   4152;352   11N   10W   13                       AM 171  
AMC361690   4152;353   11N   10W   13                       AM 172   AMC361691  
4152;354   11N   10W   13                       AM 173   AMC361692   4152;355  
11N   10W   13                       AM 174   AMC361693   4152;356   11N   10W  
13                       AM 175   AMC361694   4152;357   11N   10W   13        
              AM 176   AMC361695   4152;358   11N   10W   13                    
  AM 177   AMC361696   4152;359   11N   10W   13                       AM 178  
AMC361697   4152;360   11N   10W   13                       AM 179   AMC361698  
4152;361   11N   10W   13                       AM 180   AMC361699   4152;362  
11N   10W   13, 24                       AM 181   AMC361700   4152;363   11N  
10W   13, 24                       AM 182   AMC361701   4152;364   11N   10W  
24                       AM 183   AMC361702   4152;365   11N   10W   24        
              AM 184   AMC361703   4152;366   11N   10W   24                    
  AM 185   AMC361704   4152;367   11N   10W   24                       AM 186  
AMC361705   4152;368   11N   10W   24                       AM 187   AMC361706  
4152;369   11N   10W   24                       AM 188   AMC361707   4152;370  
11N   10W   24

 



 C-7 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 189   AMC361708   4152;371   11N   10W   24                       AM 190  
AMC361709   4152;372   11N   10W   24                       AM 191   AMC361710  
4152;373   11N   10W   23, 24                       AM 192   AMC361711  
4152;374   11N   10W   24                       AM 193   AMC361712   4152;375  
11N   10W   23, 24                       AM 194   AMC361713   4152;376   11N  
10W   24                       AM 195   AMC361714   4152;377   11N   10W   23,
24                       AM 196   AMC361715   4152;378   11N   10W   24        
              AM 197   AMC361716   4152;379   11N   10W   23, 24                
      AM 198   AMC361717   4152;380   11N   10W   24, 25                      
AM 199   AMC361718   4152;381   11N   10W   23, 24, 25, 26                      
AM 200   AMC361719   4152;382   11N   10W   24, 25                       AM 201
  AMC361720   4152;383   11N   10W   25, 26                       AM 202  
AMC361721   4152;384   11N   10W   25                       AM 203   AMC361722  
4152;385   11N   10W   25, 26                       AM 204   AMC361723  
4152;386   11N   10W   25                       AM 205   AMC361724   4152;387  
11N   10W   25, 26                       AM 206   AMC361725   4152;388   11N  
10W   25                       AM 207   AMC361726   4152;389   11N   10W   25,
26                       AM 208   AMC361727   4152;390   11N   10W   25        
              AM 209   AMC361728   4152;391   11N   10W   25, 26                
      AM 210   AMC361729   4152;392   11N   10W   25, 26                      
AM 211   AMC361730   4152;393   11N   10W   25, 26                       AM 212
  AMC361731   4152;394   11N   10W   25, 26                       AM 213  
AMC361732   4152;395   11N   10W   25, 26                       AM 214  
AMC361733   4152;396   11N   10W   25, 26                       AM 215  
AMC361734   4152;397   11N   10W   25, 26

 



 C-8 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 216   AMC361735   4152;398   11N   10W   25, 26, 36                       AM
217   AMC388128   4553;789   11N   10W   9, 10                       AM 218  
AMC388129   4553;790   11N   10W   9, 10                       AM 219  
AMC388130   4553;791   11N   10W   9, 10                       AM 220  
AMC388131   4553;792   11N   10W   10                       AM 221   AMC388132  
4553;793   11N   10W   10                       AM 222   AMC388133   4553;794  
11N   10W   10                       AM 223   AMC388134   4553;795   11N   10W  
3, 10                       AM 224   AMC388135   4553;796   11N   10W   10      
                AM 225   AMC388136   4553;797   11N   10W   3                  
    AM 226   AMC388137   4553;798   11N   10W   3                       AM 227  
AMC388138   4553;799   11N   10W   3                       AM 228   AMC388139  
4553;800   11N   10W   3                       AM 229   AMC388140   4553;801  
11N   10W   3                       AM 230   AMC388141   4553;802   11N   10W  
3                       AM 231   AMC388142   4553;803   11N   10W   10, 11      
                AM 232   AMC388143   4553;804   11N   10W   11                  
    AM 233   AMC388144   4553;805   11N   10W   10, 11                       AM
234   AMC388145   4553;806   11N   10W   11                       AM 235  
AMC388146   4553;807   11N   10W   2, 3, 10, 11                       AM 236  
AMC388147   4553;808   11N   10W   11                       AM 237   AMC388148  
4553;809   11N   10W   2, 3, 11                       AM 238   AMC388149  
4553;810   11N   10W   2, 11                       AM 239   AMC388150   4553;811
  11N   10W   11                       AM 240   AMC388151   4553;812   11N   10W
  11                       AM 241   AMC388152   4553;813   11N   10W   11      
                AM 242   AMC388153   4553;814   11N   10W   11                  
    AM 243   AMC388154   4553;815   11N   10W   11

 



 C-9 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 244   AMC388155   4553;816   11N   10W   11                       AM 245  
AMC388156   4553;817   11N   10W   11                       AM 246   AMC361736  
4152;399   11N   10W   10                       AM 247   AMC361737   4152;400  
11N   10W   10                       AM 248   AMC361738   4152;401   11N   10W  
10,11                       AM 249   AMC361739   4152;402   11N   10W   11      
                AM 250   AMC361740   4152;403   11N   10W   11                  
    AM 251   AMC361741   4152;404   11N   10W   11                       AM 252
  AMC361742   4152;405   11N   10W   11                       AM 253   AMC361743
  4152;406   11N   10W   11                       AM 254   AMC361744   4152;407
  11N   10W   9, 15, 16                       AM 255   AMC361745   4152;408  
11N   10W   9, 16                       AM 256   AMC361746   4152;409   11N  
10W   9, 10, 15                       AM 257   AMC361747   4152;410   11N   10W
  9                       AM 258   AMC361748   4152;411   11N   10W   9, 10    
                  AM 259   AMC361749   4152;412   11N   10W   9                
      AM 260   AMC361750   4152;413   11N   10W   9, 10                       AM
261   AMC361751   4152;414   11N   10W   9                       AM 262  
AMC361752   4152;415   11N   10W   9, 10                       AM 263  
AMC361753   4152;416   11N   10W   9                       AM 264   AMC361754  
4152;417   11N   10W   27, 34                       AM 265   AMC365258  
4257;894   11N   10W   10, 11                       AM 266   AMC365259  
4257;895   11N   10W   11                       AM 267   AMC365260   4257;896  
11N   10W   10, 11                       AM 268   AMC365261   4257;897   11N  
10W   10, 11                       AM 269   AMC365262   4257;898   11N   10W  
10, 11                       AM 270   AMC365263   4257;899   11N   10W   10, 11
                      AM 271   AMC365264   4257;900   11N   10W   10, 11, 15

 



 C-10 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 272   AMC365265   4257;901   11N   10W   10, 11, 14, 15                      
AM 273   AMC365266   4257;902   11N   10W   10, 15                       AM 274
  AMC365267   4257;903   11N   10W   14, 15                       AM 275  
AMC365268   4257;904   11N   10W   15                       AM 276   AMC365269  
4257;905   11N   10W   14, 15                       AM 277   AMC365270  
4257;906   11N   10W   15                       AM 278   AMC365271   4257;907  
11N   10W   14, 15                       AM 279   AMC365272   4257;908   11N  
10W   15                       AM 280   AMC365273   4257;909   11N   10W   14,
15                       AM 281   AMC365274   4257;910   11N   10W   15        
              AM 282   AMC365275   4257;911   11N   10W   14, 15                
      AM 283   AMC365276   4257;912   11N   10W   15                       AM
284   AMC365277   4257;913   11N   10W   14, 15                       AM 285  
AMC365278   4257;914   11N   10W   15                       AM 286   AMC365279  
4257;915   11N   10W   14, 15                       AM 287   AMC365280  
4257;916   11N   10W   10                       AM 288   AMC365281   4257;917  
11N   10W   10                       AM 289   AMC365282   4257;918   11N   10W  
10                       AM 290   AMC365283   4257;919   11N   10W   10        
              AM 291   AMC365284   4257;920   11N   10W   10                    
  AM 292   AMC365285   4257;921   11N   10W   10, 15                       AM
293   AMC365286   4257;922   11N   10W   10, 15                       AM 294  
AMC365287   4257;923   11N   10W   10, 15                       AM 295  
AMC365288   4257;924   11N   10W   15                       AM 296   AMC365289  
4257;925   11N   10W   15                       AM 297   AMC365290   4257;926  
11N   10W   15, 16                       AM 298   AMC365291   4257;927   11N  
10W   15

 



 C-11 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 299   AMC365292   4257;928   11N   10W   15, 16                       AM 300
  AMC365293   4257;929   11N   10W   15                       AM 301   AMC365294
  4257;930   11N   10W   15                       AM 302   AMC366483   4285;507
  11N   10W   9, 10                       AM 303   AMC366484   4285;508   11N  
10W   10                       AM 304   AMC366485   4285;509   11N   10W   10  
                    AM 305   AMC366486   4285;510   11N   10W   10              
        AM 306   AMC366487   4285;511   11N   10W   10                       AM
307   AMC366488   4285;512   11N   10W   10                       AM 308  
AMC366489   4285;513   11N   10W   10, 11                       AM 309  
AMC366490   4285;514   11N   10W   11                       AM 310   AMC388157  
4553;818   11N   10W   11, 12                       AM 311   AMC388158  
4553;819   11N   10W   2, 11                       AM 312   AMC388159   4553;820
  11N   10W   2, 11, 12                       AM 313   AMC388160   4553;821  
11N   10W   1, 2, 11, 12                       AM 314   AMC388161   4553;822  
11N   10W   12                       AM 315   AMC388162   4553;823   11N   10W  
12                       AM 316   AMC388163   4553;824   11N   10W   12        
              AM 317   AMC388164   4553;825   11N   10W   11, 12                
      AM 318   AMC388165   4553;826   11N   10W   12                       AM
319   AMC388166   4553;827   11N   10W   11, 12                       AM 320  
AMC388167   4553;828   11N   10W   12                       AM 321   AMC388168  
4553;829   11N   10W   11, 12                       AM 322   AMC388169  
4553;830   11N   10W   12                       AM 323   AMC388170   4553;831  
11N   10W   11, 12                       AM 324   AMC388171   4553;832   11N  
10W   12                       AM 325   AMC388172   4553;833   11N   10W   13  
                    AM 326   AMC388173   4553;834   11N   10W   13

 



 C-12 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 327   AMC388174   4553;835   11N   9W/10W   18/13                       AM
328   AMC388175   4553;836   11N   9W/10W   18, 19/13, 24                      
AM 329   AMC388176   4553;837   11N   9W   18, 19                       AM 330  
AMC388177   4553;838   11N   10W   13, 24                       AM 331  
AMC388178   4553;839   11N   9W/10W   19/ 24                       AM 332  
AMC388179   4553;840   11N   10W   24                       AM 333   AMC388180  
4553;841   11N   9W/10W   19/ 24                       AM 334   AMC388181  
4553;842   11N   10W   24                       AM 335   AMC388182   4553;843  
11N   9W/10W   19/ 24                       AM 336   AMC388183   4553;844   11N
  10W   24                       AM 337   AMC388184   4553;845   11N   9W/10W  
19/ 24                       AM 338   AMC388185   4553;846   11N   10W   24    
                  AM 339   AMC388186   4553;847   11N   9W/10W   19/ 24        
              AM 340   AMC388187   4553;848   11N   10W   24                    
  AM 341   AMC388188   4553;849   11N   9W/10W   19/ 24                       AM
342   AMC388189   4553;850   11N   10W   24                       AM 343  
AMC388190   4553;851   11N   9W/10W   19/ 24                       AM 344  
AMC388191   4553;852   11N   10W   24                       AM 345   AMC388192  
4553;853   11N   9W/10W   19/ 24                       AM 346   AMC388193  
4553;854   11N   10W   24, 25                       AM 347   AMC388194  
4553;855   11N   9W/10W   19, 30/24, 25                       AM 348   AMC388195
  4553;856   11N   10W   24, 25                       AM 349   AMC388196  
4553;857   11N   10W   25                       AM 350   AMC388197   4553;858  
11N   10W   25                       AM 351   AMC388198   4553;859   11N   10W  
25                       AM 352   AMC388199   4553;860   11N   10W   25        
              AM 353   AMC388200   4553;861   11N   10W   25

 



 C-13 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

AM 354   AMC388201   4553;862   11N   10W   25                       AM 355  
AMC388202   4553;863   11N   10W   25                       AM 356   AMC388203  
4553;864   11N   10W   25                       AM 357   AMC388204   4553;865  
11N   10W   25                       AM 358   AMC393473   4602;328   11N   10W  
21                       AM 359   AMC393474   4602;329   11N   10W   21        
              AM 360   AMC393475   4602;330   11N   10W   21                    
  AM 361   AMC393476   4602;331   11N   10W   21                       AP   9  
AMC410892   4833;734   11N   10W   9                       AP  10   AMC410893  
4833;735   11N   10W   9                       AP  11   AMC410894   4833;736  
11N   10W   9                       AP  12   AMC410895   4833;737   11N   10W  
9                       AP  13   AMC410896   4833;738   11N   10W   9          
            AP  14   AMC410897   4833;739   11N   10W   9                      
AP  15   AMC410898   4833;740   11N   10W   9                       AP  16  
AMC410899   4833;741   11N   10W   9                       AP  17   AMC410900  
4833;742   11N   10W   9, 16                       AP  18   AMC410901   4833;743
  11N   10W   9, 16                       AP  22   AMC410905   4833;747   11N  
10W   9, 10                       AP  24   AMC410907   4833;749   11N   10W   9,
10                       AP  26   AMC410909   4833;751   11N   10W   9, 10      
                AP  27   AMC410910   4833;752   11N   10W   9                  
    AP  28   AMC410911   4833;753   11N   10W   9, 10                      
AP  30   AMC410913   4833;755   11N   10W   10                       CE  1  
AMC366751   4293;962   11N   10W   11                       CE  2   AMC366752  
4293;963   11N   10W   11                       CE  3   AMC366753   4293;964  
11N   10W   11                       CE  4   AMC366754   4293;965   11N   10W  
11

 



 C-14 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section

CE  5   AMC366755   4293;966   11N   10W   11                       CE  6  
AMC366756   4293;967   11N   10W   11                       CE  7   AMC366757  
4293;968   11N   10W   11                       CE  8   AMC366758   4293;960  
11N   10W   10                       TH  1   AMC366759   4293;961   11N   10W  
10

 

 C-15 

 

 

SCHEDULE "D"

SLICK ROCK PROPERTY

 

The following mining claims comprising a portion of the Slick Rock Property are
located in San Miguel County, Colorado:

 

Claim Name   BLM #   County Ref #   Township Range   Section BC 1   CMC264679  
391965   T44N   R18W   28                       BC 2   CMC264680   391966   T44N
  R18W   28                       BC 3   CMC264681   391967   T44N   R18W   20,
29                       BC 4   CMC264682   391968   T44N   R18W   20, 29      
                BC 5   CMC264683   391969   T44N   R18W   20, 29                
      BC 6   CMC264684   391970   T44N   R18W   20, 29                       BC
7   CMC264685   391971   T44N   R18W   20, 29                       BC 8  
CMC264686   391972   T44N   R18W   20, 29                       BC 9   CMC264687
  391973   T44N   R18W   20, 21, 28, 29                       BC 10   CMC264688
  391974   T44N   R18W   21, 28                       BC 11   CMC264689   391975
  T44N   R18W   19                       BC 12   CMC264690   391976   T44N  
R18W   19                       BC 13   CMC264691   391977   T44N   R18W   19  
                    BC 14   CMC264692   391978   T44N   R18W   19              
        BC 15   CMC264693   391979   T44N   R18W   19, 20                      
BC 16   CMC264694   391980   T44N   R18W   20                       BC 17  
CMC264695   391981   T44N   R18W   20                       BC 18   CMC264696  
391982   T44N   R18W   20                       BC 19   CMC264697   391983  
T44N   R18W   20                       BC 20   CMC264698   391984   T44N   R18W
  20                       BC 21   CMC264699   391985   T44N   R18W   20        
              BC 22   CMC264700   391986   T44N   R18W   19                    
  BC 23   CMC264701   391987   T44N   R18W   19                       BC 24  
CMC264702   391988   T44N   R18W   19                       BC 25   MC 264703  
391989   T44N   R18W   19                       Burro 1   CMC283058   371304  
T44N   R18W   30

 

 D-1 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section Burro 2   CMC253059
  371305   T44N   R18W   30                       Burro 3   CMC253000   371308  
T44N   R18W   30                       Burro 4   CMC253061   371307   144N  
R18W   30                       Burro 5   CMC253062   371308   T44N   R18W   29,
30                       Burro 6   CMC253083   371309   144N   R18W   29        
              Burro 7   CMC253064   371310   T44N   R18W   29                  
    Burro 8   CMC253065   371311   T44N   R18W   29                       Burro
9   CMC253086   371312   T44N   R18W   29                       Burro 10  
CMC253067   371313   T44N   R18W   2D                       Burro 11   CMC253088
  371314   T44N   R18W   2,21                       Burro 12   CMC253089  
371316   T44N   R18W   28, 29                       Burro 13   CMC253070  
371316   T44N   R18W   28, 29                       Burro 14   CMC253071  
371317   T44N   R18W   19, 30                       Burro 15   CMC253072  
371318   T44N   R18W   19, 30                       Burro 16   CMC253073  
371319   T44N   R18W   19, 30                       Burro 17   CMC253074  
371320   T44N   R18W   19, 30                       Burro 18   CMC253075  
371321   T44N   R18W   19, 20                       Burro 19   CMC253076  
371322   T44N   R18W   28, 29                       Burro. 19A   CMC253077  
371790   T44N   R18W   19                       Burro 20   CMC253078   371789  
T44N   R18W   19                       Burro 21   CMC253079   371788   T44N  
R18W   19                       Burro 22   CMC253080   371787   T44N   R18W   19
                      Burro 23   CMC253081   371791   T44N   R18W   19, 20      
                Burro 24   CMC254570   373707   T44N   R18W   20, 29            
          Burro 25   CMC254571   373706   T44N   R 18W   20, 29                
      Burro 26   CMC254572   373709   T44N   R1SW   20, 29                      
Burro 27   CMC254573   373710   T44N   R 18W   20,29                       Burro
28   CMC254574   373711   T44N   RI 8W   20.29                       Burro 29  
CMC254575   373712   T44N   R1 SW   20, 29                       Burro 30  
CMC254576   373713   T44N   R18W   20, 21, 28, 29

 

 D-2 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section Burro 31  
CMC254577   373714   T44N   R18W   21, 28                       Burro 32  
CMC254578   373715   T44N   R18W   20                       Burro 33   CMC254579
  373716   T44N   R18W   20                       Burro 34   CMC254580   373717
  T44N   R18W   20                       Burro 35   CMC254581   373718   T44N  
R18W   20                       Burro 36   CMC254582   373719   T44N   R18W   20
                      Burro 37   CMC254583   373720   T44N   R18W   20          
            Burro 38   CMC254584   373721   T44N   R18W   20, 21                
      Burro 39   CMC254585   373722   T44N   R18W   21                      
Burro 40   CMC254586   373723   T44N   R18W   28, 29                       Burro
41   CMC254587   373724   T44N   R18W   28, 29                       Burro 42  
CMC254588   373725   T44N   R18W   28, 29                       Burro 43  
CMC254593   373726   T44N   R18W   19                       Burro 44   CMC254594
  373727   T44N   R18W   19                       Burro 45   CMC254595   373728
  T44N   R18W   19                       Burro 46   CMC254596   373729   T44N  
R18W   19                       Burro 47   CMC254597   373730   T44N   R18W  
19, 20                       Burro 48   CMC254598   373731   T44N   R18W   20  
                    Burro 49   CMC254599   373732   T44N   R18W   20            
          Burro 50   CMC254600   373733   T44N   R18W   20                      
Burro 51   CMC254601   373734   T44N   R18W   20                       Burro 52
  CMC254602   373735   T44N   R18W   20                       Burro 53  
CMC254603   373736   T44N   R18W   20                       Burro 54   CMC254604
  373737   T44N   R18W   19                       Burro 55   CMC254605   373738
  T44N   R18W   19                       Burro 56   CMC254606   373739   T44N  
R18W   19                       Burro 57   CMC254607   373740   T44N   R18W   19
                      Burro 58   CMC254550   373741   T44N   R18W   28, 29      
                Burro 59   CMC254551   373742   T44N   R18W   28, 33            
          Burro 60   CMC254552   373743   T44N   R18W   28

 

 D-3 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section Burro 61  
CMC254553   373744   T44N   R18W   28                       Burro 62   CMC254554
  373745   T44N   R18W   28                       Burro 63   CMC254555   373746
  T44N   R18W   28,                       Burro 64   CMC254556   373747   T44N  
R18W   28                       Burro 65   CMC254557   373748   T44N   R18W   28
                      Burro 66   CMC254558   373749   T44N   R18W   28          
            Burro 67   CM 0254559   373750   T44N   R18W   28                  
    Burro 68   CMC254560   873751   T44N   R18W   28                       Burma
69   CMC254561   373752   T44N   R18W   28                       Burro 70  
CMC254582   373753   T44N   R18W   28                       Burro 71   CMC254563
  373754   T44N   R18W   28                       Burro 72   CMC254584   373755
  T44N   R18W   28                       Burro 73   CMC254565   373756   T44N  
R18W   21, 28                       Burro 76   CMC254568   373759   T44N   R18W
  21, 28                       Burro 77   CMC254569   373760   T44N   R18W   21,
28                       SR1   CMC278999   415604   T43N/44N   R18W   3/34      
                SR 2   CMC279000   415605   T44N   R18W   34                    
  SR 3   CMC279001   415606   T43N/44N   R18W   3/34                       SR 4
  CMC279002   415607   T44N   R18W   34                       SR 5   CMC279003  
415608   T43N/44N   R18W   3/34                       SR 6   CMC279004   415609
  T44N   R18W   34                       SR 7   CMC279005   415610   T43N/44N  
R18W   3/34                       SR 8   CMC279006   415611   T44N   R18W   34  
                    SR 9   CMC279007   415612   T43N/44N   R18W   3/34          
            SR 10   CMC279008   415613   T44N   R18W   34                      
SR 11   CMC279009   415614   T43N/44N   R18W   3/34                       SR 12
  CMC279010   415615   T44N   R18W   34                       SR 13   CMC279011
  415616   T43N/44N   R18W   3/34                       SR 14   CMC279012  
415617   T44N   RI8W   34                       SR 15   CMC279013   415618  
T43N/44N   R18W   3/34

 

 D-4 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section SR 16   CMC279014  
415619   T44N   R18W   34                       SR 17   CMC279015   415620  
T43N/44N   R18W   4/33, 34                       SR 18   CMC279016   415621  
T43N/44N   R18W   33, 34                       SR 19   CMC279017   415622  
T43N/44N   R18W   4/33                       SR 20   CMC279018   415623   T44N  
R18W   33                       SR 21   CMC279019   415624   T43N/44N   R18W  
4/33                       SR 22   CMC279020   415625   T44N   R18W   33        
              SR 23   CMC279021   415626   T43N/44N   R18W   4/33              
        SR 24   CMC279022   415627   T44N   R18W   33                       SR
25   CMC279023   415628   T43N44N   R18W   4/33                       SR 26  
CMC279024   415629   T44N   R18W   33                       SR 27   CMC279025  
415630   T43N/44N   R18W   4/33                       SR 28   CMC279026   415631
  T44N   R18W   33                       SR 29   CMC279027   415632   T43N/44N  
R18W   4/33                       SR 30   CMC279028   415633   T44N   R18W   33
                      SR 31   CMC279029   415634   T43N/44N   R18W   4/33      
                SR 32   CMC279030   415635   T44N   R18W   33                  
    SR 33   CMC279031   415636   T43N/44N   R18W   5/33                       SR
34   CMC279032   415637   T43N/44N   R18W   5/32,33                       SR 35
  CMC279033   415638   T44N   R18W   34                       SR 36   CMC279034
  415639   T44N   R18W   34                       SR 37   CMC279035   415640  
T44N   R18W   34                       SR 38   CMC279036   415641   T44N   R18W
  34                       SR 39   CMC279037   415642   T44N   R18W   34        
              SR 40   CMC279038   415643   T44N   R18W   27, 34                
      SR 41   CMC279039   415644   T44N   R18W   34                       SR 42
  CMC279040   415645   T44N   R18W   27, 34                       SR 43  
CMC279041   415646   T44N   R18W   34                       SR 44   CMC279042  
415647   T44N   R18W   27, 34                       SR 45   CMC279043   415648  
T44N   R18W   34

 

 D-5 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section SR 46   CMC279044  
415649   T44N   R18W   27, 34                       SR 47   CMC279045   415650  
T44N   R18W   33,34                       SR 48   CMC279046   415651   T44N  
R18W   27, 28, 33, 34                       SR 49   CMC279047   415652   T44N  
R18W   33                       SR 50   CMC279048   415653   T44N   R18W   28,33
                      SR 51   CMC279049   415654   T44N   R18W   33            
          SR 52   CMC279050   415655   T44N   R18W   28,33                      
SR 53   CMC279051   415656   T44N   R18W   33                       SR 54  
CMC279052   415657   T44N   R18W   28,33                       SR 55   CMC279053
  415658   T44N   R18W   33                       SR 56   CMC279054   415859  
T44N   R18W   28,33                       SR 57   CMC279055   415660   T44N  
R18W   33                       SR 58   CMC279056   415661   T44N   R18W   28,33
                      SR 59   CMC279057   415662   T44N   R18W   33            
          SR 60   CMC279058   415663   T44N   R18W   28,33                      
SR 61   CMC279059   415664   T44N   R18W   33                       SR 62  
CMC279060   415665   T44N   R18W   28,33                       SR 63   CMC279061
  415666   T44N   R18W   33                       SR 64   CMC279062   415667  
T44N   R18W   32,33                       SR 65   CMC279063   415668   T44N  
R18W   27                       SR 66   CMC279064   415669   T44N   R18W   27  
                    SR 67   CMC279065   415670   T44N   R18W   27              
        SR 68   CMC279066   415671   T44N   R18W   27                       SR
69   CMC279067   415672   T44N   R18W   27                       SR 70  
CMC279068   415673   T44N   R18W   27                       SR 71   CMC279069  
415674   T44N   R18W   27                       SR 72   CMC279070   415675  
T44N   R18W   27                       SR 73   CMC279071   415676   T44N   R18W
  27, 28                       SR 74   CMC279072   415677   T44N   R18W   27, 28
                      SR 75   CMC279073   415678   T44N   RI8W   28

 

 D-6 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section SR 76   CMC279074  
415679   T44N   R18W   28                       SR 77   CMC279075   415680  
T44N   R18W   28                       SR 78   CMC279076   415681   T44N   R18W
  28                       SR 79   CMC279077   415682   T44N   R18W   28        
              SR 80   CMC279078   415683   T44N   R18W   28                    
  SR 81   CMC279079   415684   T44N   R18W   27                       SR 82  
CMC279080   415685   T44N   R18W   27, 28                       SR 83  
CMC279081   415686   T44N   R18W   28                       SR 84   CMC279082  
415687   T44N   R18W   28                       SR 85   CMC279083   415688  
T44N   R18W   28, 21, 22, 27,                       SR 86   CMC279084   415689  
T44N   R18W   28                       SR 87   CMC279085   415690   T44N   R18W
  21, 28                       SR 88   CMC279086   415691   T44N   R18W   21, 27
                      SR 89   CMC283041   422087   T44N   R18W/19W   19/24      
                SR 90   CMC283042   422088   T44N   RI8W/19W   19/24            
          SR 91   CMC283043   422089   T44N   R18W   19                       SR
92   CMC283044   422090   T44N   R18W   19                       SR 93  
CMC283045   422091   T44N   R18W   19, 30                       SR 94  
CMC283046   422092   T44N   R18W   30                       SR 95   CMC283047  
422093   T44N   R18W   30                       SR 96   CMC283048   422094  
T44N   R18W   29                       SR 97   CMC283049   422095   T44N   R18W
  29                       SR 98   CMC283050   422096   T44N   R18W   32        
              SR 99   CMC283051   422097   T44N   R18W   20, 21                
      SR 100   CMC283052   422098   T44N   R18W   21                       SR
101   CMC283053   422099   T44N   R18W   21, 28                       SR 102  
CMC283054   422100   T44N   R18W   28                       SR 103   CMC283055  
422101   T44N   R18W   21, 28                       SR 104   CMC283056   422102
  T44N   R18W   22, 27, 21, 21,                       SR 105   CMC283057  
422103   T44N   R18W   22, 27

 

 D-7 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section SR 106   CMC283058
  422104   T44N   R18W   22, 27                       SR 107   CMC283059  
422105   T44N   R18W   22, 27                       SR 108   CMC283060   422106
  T44N   R18W   22                       SR 109   CMC283061   422107   T44N  
R18W   22                       SR 110   CMC285689   430415;0;0   T44N   R18W  
25                       SR 111   CMC285690   430416;0;0   T44N   R18W   24, 25
                      SR 112   CMC285691   430417;0;0   T44N   R18W   25        
              SR 113   CMC285692   430418;0;0   T44N   R18W   24, 25            
          SR 114   CMC285693   430419;0;0   T44N   R18W   25                    
  SR 115   CMC285694   430420;0;0   T44N   R18W   24, 25                      
SR 116   CMC285695   430421;0;0   T44N   R18W   25                       SR 117
  CMC285696   430422;0;0   T44N   R18W   24, 25                       SR 118  
CMC285697   430423;0;0   T44N   R18W   25                       SR 119  
CMC285698   430424;0;0   T44N   R18W   24, 25                       SR 120  
CMC285699   430425;0;0   T44N   R18W   25                       SR 121  
CMC285700   430426;0;0   T44N   R18W   24, 25                       SR 122  
CMC285701   430427;0;0   T44N   R18W   25                       SR 123  
CMC285702   430428;0;0   T44N   R18W   24, 25                       SR 124  
CMC285703   430429;0;0   T44N   R18W   25                       SR 125  
CMC285704   430430;0;0   T44N   R18W   24, 25                       SR 126  
CMC285705   430431;0;0   T44N   R18W   25                       SR 127  
CMC285706   430432;0;0   T44N   R18W   24                       SR 128  
CMC285707   430433;0;0   T44N   R18W   24                       SR 129  
CMC285708   430434;0;0   T44N   R18W   24                       SR 130  
CMC285709   430435;0;0   T44N   R18W   24                       SR 131  
CMC285710   430436;0;0   T44N   R18W   24

 

 D-8 

 

 

Pursuant to the lease with URenergy, LLC to UEC dated May 23, 2012 and effective
November 30, 2011, the following leased mining claims comprising a portion of
the Slick Rock Property are located in San Miguel County, Colorado:

 

Claim Name   BLM #   County Ref #   Township Range   Section MCT 1   CMC282313  
420564   T44N   R18W   21, 22                       MCT 2   CMC282314   420565  
T44N   R18W   21, 22                       MCT 3   CMC282315   420566   T44N  
R18W   21, 22                       MCT 4   CMC282316   420567   T44N   R18W  
21, 22                       MCI 5   CMC282317   420568   T44N   R18W   21, 22  
                    MCT 6   CMC282318   420569   T44N   R18W   21, 22          
            MCT 7   CMC282319   420570   T44N   R18W   21, 22                  
    MCT 8   CMC282320   420571   T44N   R18W   21, 22                       MCT
9   CMC282321   420572   T44N   R18W   21, 22                       MCT 10  
CMC282322   420573   T44N   R18W   21, 22                       MCT 11  
CMC282323   420574   T44N   R18W   21, 22                       MCT 12  
CMC282324   420575   T44N   R18W   21, 22                       MCT 13  
CMC282325   420576   T44N   R18W   21, 22                       MCT 14  
CMC282326   420577   T44N   R18W   21, 22                       MCT 15  
CMC282327   420578   144N   R18W   21, 22                       MCI 16  
CMC282328   420579   T44N   R18W   21, 22                       MCT 17  
CMC282329   420580   T44N   R18W   21, 22                       MCT 18  
CMC282330   420581   T44N   R18W   21, 22                       MCI 19  
CMC282331   420582   T44N   R18W   21, 22                       MCT 20  
CMC282332   420583   T44N   R18W   21, 22                       MCT 21  
CMC282333   420584   T44N   R18W   21, 22                       MCT 22  
CMC282334   420585   T44N   R18W   21, 22                       MCT 23  
CMC282335   420586   T44N   R18W   21, 22                       MCT 24  
CMC282336   420587   T44N   R18W   21, 22                       MCT 25  
CMC282337   420588   T44N   R18W   21, 22                       MCT 26  
CMC282338   420589   T44N   R18W   21, 22

 

 D-9 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section MCT 27   CMC282339
  420590   T44N   R18W   21, 22                       MCT 28   CMC282340  
420591   T44N   R18W   21, 22                       MCT 29   CMC282341   424592
  T44N   R18W   21, 22                       MCT 30   CMC282342   420593   T44N
  R18W   21, 22                       MCT 31   CMC282343   420594   T44N   R18W
  21, 22                       MCT 32   CMC282344   420595   T44N   R18W   21,
22                       MCT 33   CMC282345   420562   T44N   R18W   21, 22    
                  MCT 34   CMC282346   420563   T44N   R18W   21, 22            
          MCT 35   CMC256458   380536   T44N   R18W   22, 23                    
  MCT 36   CMC256459   380537   T44N   R18W   22, 23                       MCT
37   CMC256460   380538   T44N   R18W   23                       MCT 38  
CMC255837   379995   T44N   R18W   23                       MCT 39   CMC255838  
379996   T44N   R18W   23                       MCT 40   CMC255839   379997  
T44N   R18W   22, 23                       MCT 41   CMC255840   379998   T44N  
R18W   22                       MCT 42   CMC255841   379999   T44N   R18W   22  
                    MCT 43   CMC255842   380000   T44N   R18W   22              
        MCT 44   CMC255843   380001   T44N   R18W   15, 22                      
MCT 45   CMC255844   380002   T44N   R18W   18, 22                       MCT 46
  CMC255845   380003   T44N   R18W   22                       MCT 47   CMC255846
  380004   T44N   R18W   15, 22                       MCT 48   CMC255847  
380005   T44N   R18W   22                       MCT 49   CMC255848   380006  
T44N   R18W   15, 22                       MCT 50   CMC255849   380007   T44N  
R18W   22                       MCT 51   CMC255850   380008   T44N   R18W   15,
22                       MCT 52   CMC255851   380009   T44N   R18W   22        
              MCT 53   CMC255852   380010   T44N   R18W   15, 22                
      MCT 54   CMC255853   380011   T44N   R18W   22                       MCT
55   CMC255854   380012   T44N   R18W   15, 16, 21, 22                       MCT
56   CMC255855   380013   T44N   R18W   21, 22

 

 D-10 

 

 

Claim Name   BLM #   County Ref #   Township Range   Section TAN 1   CMC282347  
420541   T44N   R18W   22, 23, 26                       TAN 2   CMC282348  
420542   T44N   R18W   26                       TAN 3   CMC282349   420543  
T44N   R18W   23, 26                       TAN 4   CMC282350   420544   T44N  
R18W   26                       TAN 5   CMC282351   420545   T44N   R18W   23,26
                      TAN 6   CMC282352   420546   T44N   R18W   26            
          TAN 7   CMC282353   420547   T44N   R18W   23,26                      
TAN 8   CMC282354   420548   T44N   R18W   26                       TAN 9  
CMC282355   420549   T44N   R18W   23,26                       TAN 10  
CMC282356   420550   T44N   R18W   26                       TAN 11   CMC282357  
420551   T44N   R18W   23,26                       TAN 12   CMC282358   420552  
T44N   R18W   26                       TAN 13   CMC282359   420553   T44N   R18W
  23,26                       TAN 14   CMC282360   420554   T44N   R18W   26    
                  TAN 15   CMC282361   420555   T44N   R18W   25,26            
          TAN 16   CMC282362   420556   T44N   R18W   26                      
TAN 17   CMC282363   420557   T44N   R18W   23                       TAN 18  
CMC282364   420558   T44N   R18W   26                       TAN 19   CMC282365  
420559   T44N   R18W   23, 24, 25, 26                       TAN 20   CMC282366  
420560   T44N   R18W   25,26                       TAN 21   CMC282367   420561  
T44N   R18W   23                       TAN 63   CMC282368   420596   T44N   R18W
  29                       TAN 64   CMC282369   420597   T44N   R18W   29      
                TAN 65   CMC282370   420598   T44N   R18W   29,32              
        TAN 66   CMC282371   420599   T44N   R18W   29,32                      
TAN 67   CMC282372   420600   T44N   R18W   32                       TAN 68  
CMC282373   420601   T44N   R18W   32

 

 D-11 

 

 

Pursuant to the lease with URenergy, LLC to UEC dated May 23, 2012 and effective
November 30, 2011, the following leased mining claims comprising a portion of
the Slick Rock Property are located in Montrose County, Colorado:

 

Claim Name   BLM #   County Ref #   Township Range   Section BJT 11   CMC279539
  822072     R16W   7                     BJT 12   CMC279540   822073     R16W  
7, 18                     BJT 13   CMC279541   822074     R16W   7              
      BJT 14   CMC279542   822075     R16W   7, 18                     BJT 15  
CMC279543   822076     R16W   7                     BJT 16   CMC279544   822077
    R16W   7, 18                     BJT 17   CMC279545   822078     R16W   7  
                  BJT 18   CMC279546   822079     R16W   7, 18                  
  BJT 19   CMC279547   822080     R16W   7                     BJT 20  
CMC279548   822081     R16W   7, 18                     BJT 21   CMC279549  
822082     R16W   7                     BJT 22   CMC279550   822083     R16W  
7, 18                     BJT 23   CMC279551   822084     R16W   6, 7          
          EVA 11   CMC278741   819463     R17W   2/35                     EVA 12
  CMC278742   819464     R17W   2/35                     EVA 13   CMC278743  
819465     R17W   2/35                     EVA 14   CMC278744   819466     R17W
  35                     EVA 15   CMC278745   819467     R17W   35              
      EVA 16   CMC278746   819468     R17W   35                     EVA 17  
CMC278747   819469     R17W   35

 

 D-12 

 

 

SCHEDULE "E"

WORKMAN CREEK PROPERTY

 

The following mining claims comprising the Workman Creek are located in Gila
Salt River Meridian, Gila County, Arizona:

 

Claim Name

  BLM #   County Ref #   Township Range   Section Bak  1   AMC403601  
2010-013872   6N   14E   20                       Bak  2   AMC403602  
2010-013873   6N   14E   20                       Bak  3   AMC403603  
2010-013874   6N   14E   20                       Bak  4   AMC403604  
2010-013875   6N   14E   20                       Bak  5   AMC403605  
2010-013876   6N   14E   20                       Bak  6   AMC403606  
2010-013877   6N   14E   29                       Bak  7   AMC403607  
2010-013878   6N   14E   29                       Bak  8   AMC403608  
2010-013879   6N   14E   29                       Bak  9   AMC403609  
2010-013880   6N   14E   29                       Bak 10   AMC403610  
2010-013881   6N   14E   20                       CS   1   AMC407697  
2012-006602   6N   14E   19                       CS   2   AMC407698  
2012-006603   6N   14E   19                       CS   3   AMC407699  
2012-006604   6N   14E   19                       CS   4   AMC407700  
2012-006605   6N   14E   19, 20                       CS   5   AMC407701  
2012-006606   6N   14E   20                       CS   6   AMC407702  
2012-006607   6N   14E   20                       CS   7   AMC407703  
2012-006608   6N   14E   20                       CS   8   AMC407704  
2012-006609   6N   14E   20                       CS   9   AMC407705  
2012-006610   6N   14E   20                       CS  10   AMC407706  
2012-006611   6N   14E   20

 

 E-1 

 

 

CS  11   AMC407707   2012-006612   6N   14E   20                       CS  12  
AMC407708   2012-006613   6N   14E   20                       CS  13   AMC407709
  2012-006614   6N   14E   19, 20                       CS  14   AMC407710  
2012-006615   6N   14E   19                       CS  15   AMC407711  
2012-006616   6N   14E   19                       CS  16   AMC407712  
2012-006617   6N   14E   19                       CS  17   AMC407713  
2012-006618   6N   14E   19                       CS  18   AMC407714  
2012-006619   6N   14E   19                       CS 19   AMC407715  
2012-006620   6N   14E   19, 20                       CS 20   AMC407716  
2012-006621   6N   14E   20                       CS 21   AMC407717  
2012-006622   6N   14E   20                       CS 22   AMC407718  
2012-006623   6N   14E   20                       CS 23   AMC407719  
2012-006624   6N   14E   20                       CS 24   AMC407720  
2012-006625   6N   14E   20, 29                       CS 25   AMC407721  
2012-006626   6N   14E   20, 29                       CS 26   AMC407722  
2012-006627   6N   14E   20, 29                       CS 27   AMC407723  
2012-006628   6N   14E   18                       CS 28   AMC407724  
2012-006629   6N   14E   18                       CS 29   AMC407725  
2012-006630   6N   14E   18                       CS 30   AMC407726  
2012-006631   6N   14E   18                       CS 31   AMC407727  
2012-006632   6N   14E   19                       Oak  1   AMC403611  
2010-013862   5N   14E   28                       Oak  2   AMC403612  
2010-013863   5N   14E   28                       Oak  3   AMC403613  
2010-013864   5N   14E   28                       Oak  4   AMC403614  
2010-013865   5N   14E   27

 

 E-2 

 

 

Oak  5   AMC403615   2010-013866   5N   14E   27                       Oak  6  
AMC403616   2010-013867   5N   14E   27                       Oak  7   AMC403617
  2010-013868   5N   14E   27                       Oak  8   AMC403618  
2010-013869   5N   14E   27                       Oak  9   AMC403619  
2010-013870   5N   14E   28                       Oak 10   AMC403620  
2010-013871   5N   14E   28                       Pen  1   AMC403621  
2010-013882   7N   14E   2, 11                       Pen  2   AMC403622  
2010-013883   7N   14E   2, 1, 11, 12                       Pen  3   AMC403623  
2010-013884   7N   14E   1, 12                       Pen  4   AMC403624  
2010-013885   7N   14E   1, 12                       Pen  5   AMC403625  
2010-013886   7N   14E   1, 12                       Pen  6   AMC403626  
2010-013887   7N   14E   1, 12                       Pen  7   AMC403627  
2010-013888   7N   14E   1, 12                       Pen  9   AMC403628  
2010-013889   7N   14E   1, 12                       Pen 10   AMC403629  
2010-013890   7N   14E   12                       Pen 11   AMC403630  
2010-013891   7N   14E   12                       Pen 12   AMC403631  
2010-013892   7N   14E   12                       Pen 13   AMC403632  
2010-013893   7N   14E   12                       Pen 14   AMC403633  
2012-006599   7N   14E   12                       Pen 15   AMC403634  
2010-013895   7N   14E   12                       Pen 16   AMC403635  
2010-013896   7N   14E   11, 12                       Pen 17   AMC403636  
2010-013897   7N   14E   12                       Pen 18   AMC403637  
2010-013898   7N   14E   12                       Pen 19   AMC403638  
2010-013899   7N   14E   12                       Pen 20   AMC403639  
2010-013900   7N   14E   12

 

 E-3 

 

 

Pen 21   AMC403640   2010-013901   7N   14E   12                       Pen 22  
AMC403641   2010-013902   7N   14E   12                       Pen 23   AMC403642
  2010-013903   7N   14E   12                       Pen 24   AMC403643  
2010-013904   7N   14E   12                       Pen 25   AMC403644  
2010-013905   7N   14E   12                       Pen 26   AMC403645  
2010-013906   7N   14E   12                       Pen 27   AMC403646  
2010-013907   7N   14E   12                       Pen 28   AMC403647  
2010-013908   7N   14E   12                       Pen 29   AMC403648  
2010-013909   7N   14E   12                       Pen 30   AMC403649  
2010-013910   7N   14E   11, 12                       Pen 31   AMC403650  
2010-013911   7N   14E   11                       Pen 32   AMC403651  
2010-013912   7N   14E   11, 14                       Pen 33   AMC403652  
2010-013913   7N   14E   11, 14, 12, 13                       Pen 34   AMC403653
  2010-013914   7N   14E   12, 13                       Pen 35   AMC403654  
2010-013915   7N   14E   12, 13                       Pen 36   AMC403655  
2010-013916   7N   14E   12, 13                       Pen 37   AMC403656  
2011-009766   7N   14E   12, 13                       Pen 38   AMC403657  
2010-013918   7N   14E   12, 13                       RC 10   AMC394981  
2012-006600   6N   14E   17                       RC 11   AMC394982  
2008-013501   6N   14E   17                       RC 12   AMC394983  
2008-013502   6N   14E   17                       RC 13   AMC394984  
2008-013503   6N   14E   17                       RC 14   AMC394985  
2008-013504   6N   14E   17                       RC 15   AMC394986  
2008-013505   6N   14E   18                       RC 16   AMC394987  
2008-013506   6N   14E   18

 

 E-4 

 

 

RC 17   AMC394988   2008-013507   6N   14E   18                       RC 18  
AMC394989   2012-006601   6N   14E   18                       RC 19   AMC394990
  2008-013509   6N   14E   18                       RC 20   AMC394991  
2008-013510   6N   14E   18                       RC 21   AMC394992  
2008-013511   6N   14E   17                       RC 22   AMC394993  
2008-013512   6N   14E   17                       RC 23   AMC394994  
2008-013513   6N   14E   17                       RC 24   AMC394995  
2008-013517   6N   14E   17                       WC  62   AMC414006  
2012-001455   6N   14E   18, 19                       WC  63   AMC414007  
2012-001456   6N   14E   19                       WC  64   AMC414008  
2012-001457   6N   14E   19                       WC  65   AMC414009  
2012-001458   6N   14E   19, 20, 29                       WC  66   AMC416412  
2012-006047   T6N   R14E   18, 19                       WC  67   AMC416413  
2012-006048   T6N   R14E   18, 19                       WC  68   AMC416414  
2012-006049   T6N   R14E   18, 19                       WC  69   AMC416415  
2012-006050   T6N   R13E   24                       WC  70   AMC416416  
2012-006051   T6N   R13E   24                       WC  71   AMC416417  
2012-006052   T6N   R13/14E   24/19                       WC  72   AMC416418  
2012-006053   T6N   R13/14E   24/19                       WC  73   AMC416419  
2012-006054   T6N   R14E   19                       WC  74   AMC416420  
2012-006055   T6N   R14E   19                       WC  75   AMC416421  
2012-006056   T6N   R14E   19                       WC  76   AMC416422  
2012-006057   T6N   R14E   19                       WC  77   AMC416423  
2012-006058   T6N   R14E   19                       WC  78   AMC416424  
2012-006059   T6N   R14E   19

 

 E-5 

 

 

WC  79   AMC416425   2012-006060   T6N   R14E   19                       WC  80
  AMC416426   2012-006061   T6N   R14E   19                       WC  81  
AMC416427   2012-006062   T6N   R14E   19                       WC  82  
AMC416428   2012-006063   T6N   R14E   19                       WC  83  
AMC416429   2012-006064   T6N   R14E   19, 30                       WC  84  
AMC416430   2012-006065   T6N   R14E   19                       WC  85  
AMC416431   2012-006066   T6N   R14E   19, 30                       WC  86  
AMC416432   2012-006067   T6N   R14E   19                       WC  87  
AMC416433   2012-006068   T6N   R14E   19, 30                       WC  88  
AMC416434   2012-006069   T6N   R14E   19                       WC  89  
AMC416435   2012-006070   T6N   R14E   19, 30                       WC  90  
AMC416436   2012-006071   T6N   R14E   19                       WC  91  
AMC416437   2012-006072   T6N   R14E   19, 30                       WC  92  
AMC416438   2012-006073   T6N   R14E   19, 30                       WC  93  
AMC416439   2012-006074   T6N   R14E   19, 30                       WC  94  
AMC416440   2012-006075   T6N   R14E   19, 30                       WC  95  
AMC416441   2012-006076   T6N   R14E   19, 20, 29, 30                      
WC  96   AMC416442   2012-006077   T6N   R13/14E   25/30                      
WC  97   AMC416443   2012-006078   T6N   R14E   25/30                      
WC  98   AMC416444   2012-006079   T6N   R14E   30                       WC  99
  AMC416445   2012-006080   T6N   R14E   30                       WC 100  
AMC416446   2012-006081   T6N   R14E   30                       WC 101  
AMC416447   2012-006082   T6N   R14E   30                       WC 102  
AMC416448   2012-006083   T6N   R14E   30                       WC 103  
AMC416449   2012-006084   T6N   R14E   30

 

 E-6 

 

 

WC 104   AMC416450   2012-006085   T6N   R14E   30                       WC 105
  AMC416451   2012-006086   T6N   R14E   30                       WC 106  
AMC416452   2012-006087   T6N   R14E   30                       WC 107  
AMC416453   2012-006088   T6N   R14E   30                       WC 108  
AMC416454   2012-006089   T6N   R14E   30                       WC 109  
AMC416455   2012-006090   T6N   R14E   30                       WC 110  
AMC416456   2012-006091   T6N   R14E   30                       WC 111  
AMC416457   2012-006092   T6N   R14E   30                       WC 112  
AMC416458   2012-006093   T6N   R14E   30                       WC 113  
AMC416459   2012-006094   T6N   R14E   30                       WC 114  
AMC416460   2012-006095   T6N   R14E   29, 30                       WC 115  
AMC416461   2012-006096   T6N   R14E   29, 30                       WC 116  
AMC416462   2012-006097   T6N   R14E   29                       WC 117  
AMC416463   2012-006098   T6N   R14E   29                       WC 118  
AMC416464   2012-006099   T6N   R14E   29                       WC 119  
AMC416465   2012-006100   T6N   R14E   29                       WC 120  
AMC416466   2012-006101   T6N   R14E   29                       WC 121  
AMC416467   2012-006102   T6N   R14E   29                       WC 122  
AMC416468   2012-006103   T6N   R14E   29                       WC 123  
AMC416469   2012-006104   T6N   R14E   29                       WC 124  
AMC416470   2012-006105   T6N   R14E   29                       WC 125  
AMC416471   2012-006106   T6N   R14E   30, 31                       WC 126  
AMC416472   2012-006107   T6N   R14E   31                       WC 127  
AMC416473   2012-006108   T6N   R14E   30, 31                       WC 128  
AMC416474   2012-006109   T6N   R14E   31

 

 E-7 

 

 

WC 129   AMC416475   2012-006110   T6N   R14E   30, 31                       WC
130   AMC416476   2012-006111   T6N   R14E   31                       WC 131  
AMC416477   2012-006112   T6N   R14E   30, 31                       WC 132  
AMC416478   2012-006113   T6N   R14E   31                       WC 133  
AMC416479   2012-006114   T6N   R14E   30, 31                       WC 134  
AMC416480   2012-006115   T6N   R14E   31                       WC 135  
AMC416481   2012-006116   T6N   R14E   30, 31                       WC 136  
AMC416482   2012-006117   T6N   R14E   31                       WC 137  
AMC416483   2012-006118   T6N   R14E   30, 31                       WC 138  
AMC416484   2012-006119   T6N   R14E   31                       WC 139  
AMC416485   2012-006120   T6N   R14E   30, 31                       WC 140  
AMC416486   2012-006121   T6N   R14E   31                       WC 141  
AMC416487   2012-006122   T6N   R14E   29, 30, 31, 32                       WC
142   AMC416488   2012-006123   T6N   R14E   31, 32                       WC 143
  AMC416489   2012-006124   T6N   R14E   29, 32                       WC 144  
AMC416490   2012-006125   T6N   R14E   32                       WC 145  
AMC416491   2012-006126   T6N   R14E   29, 32                       WC 146  
AMC416492   2012-006127   T6N   R14E   32                       WC 147  
AMC416493   2012-006128   T6N   R14E   29, 32                       WC 148  
AMC416494   2012-006129   T6N   R14E   32                       WC 149  
AMC416495   2012-006130   T6N   R14E   29, 32                       WC 150  
AMC416496   2012-006131   T6N   R14E   32                       WC 151  
AMC416497   2012-006132   T6N   R14E   29, 32                       WC 152  
AMC416498   2012-006133   T6N   R14E   31, 32                       WC 153  
AMC416499   2012-006134   T6N   R14E   32                       WC 154  
AMC416500   2012-006135   T6N   R14E   32                       WC 155  
AMC416501   2012-006136   T6N   R14E   32                       WC 156  
AMC416502   2012-006137   T6N   R14E   19

 

 E-8 

 

 

SCHEDULE "F"

FORM OF ROYALTY

 

ROYALTY AGREEMENT

 

● PROJECT

 

THIS AGREEMENT is made as of the ● day of July, 2018 (the "Effective Date")

 

AMONG

 

URANIUM ROYALTY CORP., a corporation duly organized under the laws of Canada

 

(the "Holder");

 

AND

 

●, a corporation duly organized and existing under the laws of ●

 

(the "Owner");

 

AND

 

URANIUM ENERGY CORP., a corporation duly organized under the laws of the State
of Nevada

 

(the "Parent")

 

WHEREAS

 

A.Pursuant to a Royalty Purchase Agreement dated July ●, 2018 between the Holder
and the Parent (the "Purchase Agreement"), the Parent agreed to create and
grant, and cause the Owner to create and grant to the Holder, a net smelter
returns royalty in respect of the Property; and

 

B.The Owner wishes to create and grant to the Holder a net smelter returns
royalty in respect of the Property on the terms set forth herein.

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties covenant and agree
as follows:

 

 F-1 

 

 

Article 1.
INTERPRETATION

 

1.01 Defined Terms. Unless otherwise defined, all capitalized terms shall have
the following meanings.

 

(a)"affiliate" means as to any Person, any other Person which, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person;

 

(b)"Agreement" means this agreement and all amendments, restatements or
replacements made hereto by written agreement between the Parties;

 

(c)"Business Day" means any calendar day other than a Saturday or Sunday or any
day that is a statutory holiday in Vancouver, British Columbia;

 

(d)"Claims" has the meaning ascribed thereto in Section 4.06(b);

 

(e)"Control" means:

 

(i)when applied to the relationship between a Person and a corporation, the
beneficial ownership by such Person at the relevant time of shares of such
corporation carrying more than fifty percent (50%) of the voting rights
ordinarily exercisable at meetings of shareholders of such corporation or
carrying sufficient rights to elect a majority of the directors of such
corporation or the ability of such Person to elect or appoint a majority of the
directors or influence the voting of a majority of the directors through
contract, understanding or other arrangement; and

 

(ii)when applied to the relationship between a Person and a partnership or joint
venture, the beneficial ownership by such Person at the relevant time of more
than 50% of the ownership interests of the partnership or joint venture in
circumstances where it can reasonably be expected that such Person directs the
affairs of the partnership or joint venture;

 

and the words "Controlled by", "Controlling" and similar words have
corresponding meanings; provided that a Person (the "first-mentioned Person")
who Controls a corporation, partnership or joint venture (the "second-mentioned
Person") shall be deemed to Control: (i) a corporation, partnership or a joint
venture (the "third-mentioned Person") which is Controlled by the
second-mentioned Person, (ii) a corporation, partnership or joint venture which
is controlled by the third-mentioned Person, and (iii) so on;

 

(f)"GAAP" means United States generally accepted accounting principles;

 

(g)"Governmental Authority" means any multinational, federal, provincial, state,
regional, municipal, local or other government or any governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau ministry or agency, domestic or foreign, any subdivision, agent,
commission, board or authority of any of the foregoing and any quasi-
governmental or private body exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing;

 

 F-2 

 

 

(h)"Gross Value" means:

 

(i)in the case of any sales of Minerals by the Owner to any Person other than
its affiliates or any other Person not dealing at arm’s length with the Owner
the proceeds of sale of such Minerals received by the Owner or its affiliates
from the sale of Minerals to a smelter, refiner, processor, purchaser or any
other recipient of such production; and

 

(ii)in the case of any sales of Minerals by the Owner to any of its affiliates
or any other Person not dealing at arm’s length with the Owner, the applicable
number of pounds of Minerals multiplied by the Market Value of such Minerals.

 

(i)"Hedging Transactions" means any sales or dispositions of Minerals by the
Owner in any commodity futures trading, option trading, metals trading, or sales
or dispositions of Minerals for other than spot prices (including forward,
pre-paid or long term selling transactions) or any combination thereof, and any
other hedging transactions;

 

(j)"Holder" has the meaning given to it in the preamble;

 

(k)"Interest" has the meaning given to it in Section 2.02(e);

 

(l)"Market Value" means

 

(i)in the case of uranium oxide, the arithmetic average of the value in United
States dollars per pound of uranium oxide published at month-end in The UX
Weekly by the UX Consulting Company LLC ("UxC"), or its successor for the UxC
price indicator entitled "Mth-End U3O8 Spot"; and

 

(ii)in the case of any other Minerals or where the pricing in (i) above is no
longer published, the price per pound of such product utilizing the generally
accepted industry publication or other industry standard in the United States
for establishing the average per pound spot price of any such Mineral and, if no
such price is available, such average price per pound reflecting arm's length
industry terms for the sale of such Minerals that the Parties agree to acting in
good faith and reasonably (in the event that the Parties cannot agree as such,
then such price shall be fully and finally determined by arbitration pursuant to
Section 4.13, which determination shall be final and conclusive between the
Parties).

 

(m)"Minerals" means all marketable naturally occurring uranium, uranium oxide,
uranium concentrates or any uranium or uranium oxide bearing material or
by-products in whatever form or state (including uranium bearing ores in a raw
state, leachate, pregnant slurries or mine waters) that is mined, extracted,
removed, produced or otherwise recovered from the Property, in any form
whatsoever, or any other beneficiated or derivative products thereof and
including any such uranium, uranium oxide or uranium concentrate bearing
materials or products derived from any processing or reprocessing of any
tailings, waste rock, spoiled leach materials or other waste products or
materials originally derived from the Property or any lands pooled or unitized
therewith;

 

 F-3 

 

 

(n)"Net Smelter Returns" means the actual aggregate Gross Value, directly or
indirectly, received by or payable to the Owner and/or its affiliates from the
sale or other disposition of Minerals (including insurance proceeds) or, if the
account of the Owner at a Processor is credited with Minerals processed by the
Processor, the Gross Value of Minerals so credited to the Owner calculated on
the basis of the aggregate quantity of such Minerals so credited during the
relevant time period, less the following specified expenses calculated on a per
pound basis:

 

(i)all non-refundable direct sales taxes, use taxes, gross receipts taxes and
severance taxes, payable by the Owner, that are based directly upon, and
assessed against, the value or quantity of Minerals produced, sold or otherwise
disposed of from the Property; but excluding any and all taxes based upon the
net or gross income of the Owner or other operator of the Property, the value of
the Property or the privilege of doing business, and other taxes assessed on a
similar basis; and

 

(ii)all transportation costs, including related insurance costs, for
transportation of Minerals from the Property to a Processor or to the point of
sale, and all direct charges and/or costs charged by any smelter, refiner, mint
and/or other Processor of the Minerals, including penalties, if any (provided
such charges, costs and/or penalties have not been previously deducted by the
Processor). Provided, however, that if the smelting, refining, minting and/or
further processing is carried out at facilities owned or controlled, in whole or
in part, by the Owner or its affiliates or any other Person not dealing at arm’s
length with the Owner, then the charges and costs for such smelting, refining,
minting and/or further processing of such Minerals shall be the lesser of (A)
the charges and other costs the Owner would have incurred if such smelting,
refining, minting and/or further processing was carried out at facilities that
are not owned or controlled by the Owner or its affiliates and that are offering
comparable services for comparable products, and (B) the actual charges and
costs incurred by the Owner with respect to such smelting, refining, minting
and/or further processing;

 

(o)"Notice" has the meaning given to it in Section 4.14;

 

(p)"Owner" has the meaning given to it in the preamble;

 

(q)"Parent" has the meaning given to it in the preamble;

 

(r)"Parties" and "Party" have the respective meanings given to them in the
recitals;

 

 F-4 

 

 

(s)"Person" includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, Governmental Authority, syndicate or
other entity, whether or not having legal status;

 

(t)"Place of Delivery" means the place directed by the Holder to the Owner in
writing;

 

(u)"Prime" means on any day, the rate of interest expressed as a rate per annum,
that The Bank of Nova Scotia establishes at its head office in Toronto, Ontario,
as the reference rate of interest that it will charge on that day for U.S.
dollar demand loans to its most credit worthy customers in Canada and which it
at present refers to as its prime rate;

 

(v)"Processor" means collectively any third-party mill, smelter, refinery or
other processor of the Minerals which processes any Minerals to the final
product stage before sale or other disposition by or for the account of the
Owner;

 

(w)"Property" means the mining claims and lease interests listed in Schedule A
to this Agreement and any other claims, mineral rights, leases, fee lands,
exploration and prospecting permits, tenures and other mineral or property
interests of the Owner or any of its or the Parent's affiliates or purchased,
acquired or otherwise obtained by the Owner or any of its or the Parent's
affiliates after the date hereof, within the outside boundaries of any part of
the Property as they exist on the date of this Agreement, as set out in Schedule
B and, in each case, together with any present or future renewal, extension,
modification, relocation, substitution, amalgamation, replacement, succession,
conversion, concession, demise to lease, renaming or variation of any such
claims, mineral rights, leases, fee lands, exploration and prospecting permits,
tenures or other mineral or property interests or additional acquired interests
(whether granting or conferring the same, similar or any greater rights and
whether extending over the same or a greater or lesser domain);

 

(x)"Purchase Agreement" has the meaning given to it in the preamble; and

 

(y)"Royalty" has the meaning given to it in Section 2.01.

 

Section 1.02   Rules of Interpretation

 

(a)Currency. Unless otherwise specified, all references to money amounts are to
the lawful currency of the United States of America. If the Owner or any of its
affiliates receives payment for the sale of Minerals in a currency other than
U.S. Dollars, then such payments shall be converted into U.S. Dollars on the
date of receipt of such payment using the United States Federal Reserve Board
exchange rate for such other currency on such day.

 

(b)Accounting Principles. All calculations under this Agreement shall be made in
accordance with GAAP, as the same may be in effect from time to time.

 

 F-5 

 

 

(c)Headings and Schedules. Headings of Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 

(d)Including. Where the word "including" or "includes" is used in this
Agreement, it means "including (or includes) without limitation".

 

(e)No Strict Construction. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

(f)Number and Gender. Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

(g)Severability. If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Party or circumstances.

 

Article 2.
ROYALTY

 

Section 2.01   Royalty.  The Owner hereby irrevocably grants, sells, assigns,
transfers, conveys and agrees to pay to the Holder a royalty (the "Royalty") on
the Property equal to one percent (1.0%) of the Net Smelter Returns. The Owner
and the Holder expressly acknowledge and agree that the grant, sale, transfer
and conveyance of the Royalty is effective as of the date of this Agreement and
is intended to run with and bind the Property and the interest of the Owner to
the Property and shall be binding upon the successors and assigns of the Owner
and all successors of the Owner in title to the Property.

 

Section 2.02   Time and Manner of Royalty Payments.

 

(a)Payment of the Royalty shall be calculated and paid for each fiscal quarter
of each calendar year during the term of this Agreement (each, a "quarter")
(i.e., each succeeding three-month period of a calendar year, the first quarter
commencing on January 1st), commencing with the quarter (or the remainder of the
quarter) in which the date of this Agreement falls. The Royalty for each quarter
shall be paid by certified cheque, bank draft or wire transfer (in the sole and
absolute discretion of the Holder) in United States dollars, on or before the
day that is thirty (30) days after the last day of each quarter. Any adjustment
to the determination of any Royalty payment shall be made on the next scheduled
Royalty payment. All such Royalty and adjustment payments shall be delivered to
the Holder at the Place of Delivery, in such manner as specified in writing by
the Holder.

 

 F-6 

 

 

(b)At least sixty (60) days prior to commencing any mining of the Property and
concurrently with the release of any annual report by the Owner, the Owner shall
deliver to the Holder a reasonably detailed and reasoned estimate specific to
the Property of the mineral resources and/or proven and probable reserves of
Minerals on, in or under the Property.

 

(c)At the time each Royalty payment is paid to the Holder, the Owner shall
prepare and deliver to the Holder a statement setting out in reasonable detail
the manner in which such Royalty payment was calculated, including: (i) the type
and quantities of Minerals sold or otherwise disposed of by the Owner and/or its
affiliates with respect to such quarter or the amount of Minerals produced and
credited to the account of the Owner for such quarter, as the case may be: (ii)
the quantities of Minerals to which such Royalty payment is applicable: (iii)
the calculation of the applicable Net Smelter Returns, including specific
details of any allowable deductions from the Gross Value set forth under the
definition of "Net Smelter Returns" herein on an itemized basis; (iv) the
calculation of Interest accrued on such Royalty payment, if any; (v) in the
event of any commingling as contemplated in Section 2.03, a detailed summary of
the determination by the Owner of the quantity of Minerals commingled in
accordance with Section 2.03 and subject to the Royalty; and (vi) in the case of
any Minerals in the form of ores mined and stockpiled but not sold or processed
by the Owner during the previous quarter, the tonnage and location of such
Minerals so stockpiled.

 

(d)Notwithstanding any other provision in this Agreement, the Owner shall not be
obligated to make any Royalty payment before the Owner has received possession
of or been credited with Minerals, or been credited with the sale or other
disposition of Minerals (but, for the avoidance of doubt, shall be obligated to
make such payment upon being credited with the sale or other disposition of
Minerals, whether the Owner is in receipt of payment or not).

 

(e)The Holder may object in writing to any statement or Royalty payment amount
within twelve (12) months of the receipt by the Holder of the relevant and
complete statement in respect of such Royalty payment in accordance with Section
2.02(c). If it is determined by written agreement of the Parties or by
arbitration that any Royalty payment has not been properly paid in full as
provided in this Agreement, the Owner shall pay interest on the delinquent
payment at a rate of Prime plus 5% per annum ("Interest"), commencing on the
date on which such delinquent payment was properly due and continuing until the
date on which the Holder receives payment in full of such delinquent payment and
all accrued interest on such delinquent payment. For the purposes of this
Section 2.02(e), Prime shall be determined as of the date on which such
delinquent payment was properly due.

 

(f)If it is determined by agreement of the Parties or by arbitration that any
Royalty payment was overpaid, or that no Royalty was payable at the relevant
time, then the Owner shall be entitled to offset such amount against the next
Royalty payment.

 

 F-7 

 

 

(g)All Royalty payments, including Interest, if any, will be made subject to
withholding or deduction in respect of the Royalty for, or on account of, any
present or future taxes, duties, assessments or governmental charges of whatever
nature imposed or levied on such Royalty payment by or on behalf of any
Governmental Authority having power and jurisdiction to tax and for which the
Owner is obligated in law to withhold or deduct and remit to such Governmental
Authority. The Owner shall set out in the statement referred to in Section
2.02(c) any amount so withheld.

 

(h)All tailings, waste rock or other waste products resulting from the mining,
milling or other processing of ores derived from the Property from and after the
date of this Agreement shall be the sole and exclusive property and
responsibility of the Owner, but shall be subject, at all times, to the Royalty
and the terms of this Agreement, including the provisions in respect of
commingling, if such tailings, waste rock or other waste products are processed
in the future resulting in the production of Minerals from such tailings, waste
rock or other waste products.

 

(i)For the purposes of the calculation of the Royalty in respect of any Hedging
Transaction, the Gross Value shall be deemed to be the number of pounds of
minerals underlying such Hedging Transaction multiplied by the Market Value and
shall not be calculated based on the actual proceeds received from such Hedging
Transactions.

 

Section 2.03   Commingling.

 

(a)The Owner shall be entitled to commingle Minerals from the Property and from
any other properties owned or leased by the Owner, during the stockpiling,
milling (concentrating), smelting, refining, minting or further processing of
Minerals produced from the Property, but, for the avoidance of doubt, not at any
time prior to or during the mining phase of production.

 

(b)Before any Minerals are commingled with ores or minerals from any other
properties, including stockpiling, the Minerals shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal and
other appropriate content. Representative samples of the Minerals shall be
retained by the Owner and assays (including penalty substances) and other
appropriate analyses of these samples shall be made before commingling to
determine metal, mineral, water and other appropriate content of the Minerals.
From this information, the Owner shall determine the quantity of the Minerals
subject to the Royalty notwithstanding that the Minerals have been commingled
with ores or minerals from other properties. Twelve (12) months after the
expiration of the period of objection described in 2.02(e) above, the Owner may
dispose of the materials and data required to be produced and kept by this
Section 2.03(b).

 

Section 2.04   Hedging Transactions. All profits, losses and expenses resulting
from any Hedging Transaction are specifically excluded from calculations of
Royalty payments pursuant to this Agreement. All Hedging Transactions shall be
for the Owner's sole account and shall not affect the calculation and payment to
the Holder of the Royalty payment, which shall be calculated and paid in
accordance with Section 2.02 above.

 

 F-8 

 

 

Section 2.05   Stockpiling. The Owner or operator shall be entitled to
stockpile, store or place ores of mined rock containing Minerals produced from
the Property in any locations owned, leased or otherwise controlled by the Owner
or its affiliates or the Processor on or off the Property; provided, however,
that the same are appropriately identified as to ownership and origin and
secured from loss, theft, tampering and contamination.

 

Section 2.06   Books, Records and Inspections.

 

(a)The Owner shall keep true, complete and accurate books and records of all of
its operations and activities with respect to the Property, including the mining
of Minerals from the Property and the mining, treatment, processing, refining
and transportation of Minerals, prepared in accordance with GAAP. Subject to
complying with the confidentiality provisions in Article 3, the Holder and/or
its authorized representatives shall be entitled, upon delivery of ten (10)
days' advance notice, and during the normal business hours of the Owner, to
perform audits or other reviews and examinations of the Owner's books and
records relevant to the calculation and payment of the Royalty pursuant to this
Agreement no more than twice per calendar year to confirm compliance with the
terms of this Agreement, including calculations of Net Smelter Returns. Without
limiting the generality of the foregoing, the Holder shall have the right to
audit all invoices and other records relating to the transportation of Minerals
from the Property to any mill, refinery or other Processor at which Minerals
from the Property may be milled, smelted, concentrated, refined or otherwise
treated or processed, and relating to the transportation of Minerals in the form
of concentrates, doré, slag or other waste products from any mill at which
Minerals from the Property may be milled, to a Processor. The Holder shall
diligently complete any audit or other examination permitted under this Section
2.06. All expenses of any audit or other examination permitted under this
Section 2.06 shall be paid by the Holder, unless the results of such audit or
other examination permitted under this Agreement disclose a deficiency in
respect of any Royalty payments paid to the Holder in respect of the period
being audited or examined in an amount greater than 5% of the amount of the
Royalty properly payable with respect to such period, in which event all
expenses of such audit or other examination shall be paid by the Owner.

 

(b)In performing such audit, the Holder and/or its agents shall have reasonable
access to all sampling, assay, weighing, and production records, including all
mining, stockpile and milling records of the Owner relating to the Property and
any Minerals derived from the Property (and the Holder shall be allowed to make
notes or photocopies), all of which such records shall be kept and retained by
the Owner or operator of the Property in accordance with sound mining and
metallurgical practices for the period of retention set out in Section 2.03(b).

 

 F-9 

 

 

Section 2.07   Monitoring. Subject at all times to the workplace rules and
supervision of the Owner and provided any rights of access do not interfere with
any exploration, development, mining or milling work conducted on the Property
or at any mill at which Minerals from the Property may be processed, the Holder
shall at all reasonable times and upon reasonable notice, and at its sole risk
and expense, have: (a) a right of access by its representatives to the
Properties and to any mill used by the Owner or its affiliates to process
Minerals derived from the Property (provided that, if such mill is not owned or
controlled by the Owner, such right of access shall only be the same as any such
right of access of the Owner; and (b) the right (i) to monitor the Owner's
stockpiling and milling of ore or Minerals derived from the Property and to take
samples from the Property or any stockpile or from any mill or Processor (if not
prohibited under any contract between the Owner and any such Processor) for
purposes of assay verifications, and (ii) to weigh or to cause the Owner to
weigh all trucks, rail cars or other transportation method transporting Minerals
from the Property to any mill processing Minerals from the Property prior to
dumping of such ore and immediately following such dumping.

 

Section 2.08   Conduct of Operations.

 

(a)Subject to Sections 2.08(b) and 2.08(c), all decisions concerning methods,
the extent, times, procedures and techniques of any: (i) exploration,
development and mining related to the Property, (ii) leaching, milling,
processing or extraction treatment, if any; and (iii) materials to be introduced
on or to the Property or produced from the Property, shall be made by the Owner
in its sole and absolute discretion and all decisions concerning the sale or
other disposition of Minerals (including, without limitation, decisions as to
buyers, times of sales, whether to store or stockpile Minerals for a reasonable
length of time) from the Property shall be made by the Owner, acting reasonably
and in accordance with good mining and engineering practices.

 

(b)The Owner shall not be required to mine Minerals but shall process any
Minerals that it mines from the Property as expeditiously as possible. The Owner
shall not be responsible for or obliged to make any Royalty payments for
Minerals or Mineral value lost in any mining or processing of the Minerals
conducted in accordance with generally accepted mining practices at the
applicable time.

 

(c)The Owner shall use its reasonable commercial efforts to sell all Minerals at
the highest possible prices it is able to negotiate.

 

Article 3.
CONFIDENTIALITY

 

(a)Subject to Article 3(c), no Party shall, without the express written consent
of the other Party, which consent shall not be unreasonably withheld or delayed,
disclose any non-public information in respect of the terms of this Agreement or
otherwise received under or in conjunction with this Agreement and, in the case
of the Holder, concerning Minerals and operations on the Property or any other
properties owned or leased by the Owner, other than to its employees, agents
and/or consultants for purposes related to the administration, or assignment by
the Holder, of this Agreement and no party shall issue any press releases
concerning the terms of this Agreement or, in the case of the Holder, in respect
of the operations of the Owner, without the consent of the other Party after
such Party having first reviewed the terms of such press release. Each Party
agrees to reveal such information only to its employees, agents and/or
consultants who need to know, who are informed of the confidential nature of the
information and who agree to be bound by the terms of this Article 3.

 

 F-10 

 

 

(b)The Parties may disclose data or information obtained under or in conjunction
with this Agreement and otherwise prohibited from disclosure by this Article 3
after providing the other parties with a copy of the proposed disclosure and if
the other Party does not object, acting reasonably, to such disclosure by notice
in writing to such party within 48 hours after receipt of such copy:

 

(i)to any third Person to whom such party in good faith anticipates selling or
assigning its interest under this Agreement;

 

(ii)to a prospective lender to such Party; or

 

(iii)to a prospective equity financier or investor of such Party,

 

provided that, in each case, the Party to whom disclosure is proposed shall
first have been provided with and signed and delivered to the other Party a
confidentiality agreement executed by such third party purchaser, lender,
financier or investor which agreement shall include the confidentiality
provisions of this Article 3.

 

(c)The Parties may disclose data or information obtained under this Agreement if
required to do so for compliance with applicable laws, rules, regulations or
orders of a Governmental Authority or stock exchange having jurisdiction over
such Party; provided, however, that such Party shall disclose only such data or
information as, in the opinion of its counsel, is required to be disclosed and
provided further that it will provide the other Party with a copy of the
proposed disclosure and the other Party shall be given the right to review and
object to the data or information to be disclosed within 48 hours of its receipt
of such copy prior to any release, and any such release will be subject to any
reasonable objections or changes proposed by the other Party.

 

Article 4.
ADDITIONAL TERMS

 

Section 4.01   Applicable Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of ●, without regard to the
conflict of laws provisions thereof.

 

Section 4.02   Waiver.  The failure of any Party to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Party's right thereafter to enforce any provision
or exercise any right hereunder.  A waiver of any provision of this Agreement
shall not be effective unless in writing and signed by the party against whom it
is to be enforced.

 

 F-11 

 

 

Section 4.03   Assignment by Holder. The Holder shall have the right, at any
time and from time to time, to assign, transfer, convey, mortgage, pledge or
charge any portion or all of the Royalty and its interest in and to this
Agreement. The Owner covenants and agrees that it shall be bound by and shall
perform and that it will acknowledge in writing in favour of such assignee,
transferee, mortgagee, pledgee or chargee that it is bound by and shall perform,
the terms of this Agreement upon any such assignment, transfer, conveyance,
mortgage, pledge or charge. The Holder shall notify the Owner in writing prior
to the completion of any such assignment, transfer or conveyance, confirming the
identity of such transferee, the appropriate Place of Delivery and the new
address for notice to such transferee.

 

Section 4.04   Transfer by Owner. The Owner shall be entitled to assign, sell,
transfer, lease, mortgage, charge or otherwise encumber the Property or the
Minerals or the proceeds from the Minerals and its rights and obligations under
this Agreement; provided, however, the following conditions are satisfied and,
upon such conditions being satisfied in respect of any such assignment, sale or
transfer and, subject to the provision of Section 4.10, the Owner and, unless
the transfer is to an affiliate of the Owner or Parent, the Parent shall be
released from all obligations under this Agreement (other than with respect to
obligations, including as to payments of Royalty and other amounts hereunder,
accrued or payable in respect of any period prior thereto):

 

(a)any purchaser, transferee, lessee or assignee of the Property or this
Agreement agrees in advance in writing in favour of the Holder to be bound by
the terms of this Agreement, including this Section 4.04 and the indemnity set
out in Section 4.06(b);

 

(b)any purchaser, transferee, lessee or assignee of this Agreement has
simultaneously acquired the Owner's right, title and interest in and to the
Property;

 

(c)any mortgagee, chargee, lessee, assignee or encumbrancer of the Property or
this Agreement agrees in advance in writing in favour of the Holder to be bound
by and subject to the terms of this Agreement if it takes possession of or
forecloses on all or part of the Property and acknowledges that the Holder shall
be entitled to receive the Royalty payments to which it is entitled under this
Agreement in priority to any payments to such mortgagee, chargee, lessee,
assignee or encumbrancer and undertakes to obtain an agreement in writing in
favour of the Holder from any subsequent purchaser, lessee, assignee or
transferee of such mortgagee, chargeholder, lessee or encumbrancer that such
subsequent purchaser, lessee, assignee or transferee will be bound by the terms
of this Agreement, including this Section 4.04;

 

(d)any royalty or other similar interest in or to the Property or in and to any
Minerals granted by the Owner after the date of this Agreement shall contain a
term to the effect that no payment, in cash or in product in kind, shall be made
until the Royalty granted under this Agreement has been paid in full for the
relevant time period. Notwithstanding anything else herein, the Owner shall not,
and shall cause its affiliates not to, create, grant, sell or allow to be
created or granted any other royalties or similar interest in respect of the
Property, without the prior written consent of the Holder, which consent will
not be unreasonably withheld; and

 

 F-12 

 

 

(e)the Owner provides prior written notice to the Holder of any such assignment,
sale, lease, transfer or charge if reasonably practicable and, in any event,
provides such written notice as soon as reasonably practicable thereafter.

 

Section 4.05   Registration. Notwithstanding Article 3, the Holder may cause, at
its own expense, the due registration of this Agreement or notice of this
Agreement against the title to the Property. The Owner covenants and agrees that
it shall co-operate with such registration and provide its written consent or
signature to any documents or things reasonably necessary to accomplish such
registration in order to ensure that any successor or assignee or other acquiror
or assignment of sale, lease, transfer or charge, if practicable and, in any
event, provides such written notice as soon as reasonably practicable thereafter
to any such encumbrancer of the Owner's title to the Property, or any interest
in the Property, shall have public notice of this Agreement and the terms of
this Agreement. If any additional claims, mineral rights, leases, fee lands,
exploration and prospecting permits, tenures or other mineral or property
interests or additional acquired interests is acquired by or is granted to the
Owner or its affiliates that are part of the Property, or if any present or
future renewal, extension, modification, relocation, substitution, amalgamation,
replacement, succession, conversion, concession, demise to lease, renaming or
variation of any interest in the Property of the Owner or its affiliates is
acquired as contemplated in the definition of Property, the Owner agrees to
execute and deliver such document or documents as the Holder may reasonably
request to acknowledge that the Royalty or any mortgage or security interest is
applicable thereto including, without limitation, any registration or recording
document of any nature whatsoever, inclusive of those contemplated in this
Subsection 4.05.

 

Section 4.06   Representations of the Owner.

 

(a)The Owner hereby represents and warrants that it has the corporate power,
capacity and authority to grant the Royalty to the Holder and such grant and the
execution and delivery of this Agreement by the Owner has been duly authorized
by all required corporate action of the Owner and this Agreement represents a
valid and binding obligation of the Owner duly enforceable against it by the
Holder.

 

(b)It is acknowledged that the Holder has no involvement in the carrying out of
work related to or conducted on, in or under the Property or in any decisions
related to the Property or any work related to or conducted on, in or under the
Property from and after the date of this Agreement, all such matters being in
the sole control of the Owner. The Owner hereby indemnifies and saves harmless
the Holder and its respective affiliates and their respective directors,
officers, shareholders and employees from and against any and all costs,
expenses, (including reasonable fees and expenses of legal counsel), damages,
obligations, penalties, claims, orders or directives or other liability of any
nature whatsoever ("Claims") incurred in respect of or arising out of the
Property or the title to the Property or ownership of the Property, or any work,
operation, activities or event on the Property conducted or arising from and
after the date of this Agreement by virtue or by reason of the status of the
Holder as a royalty holder.

 

 F-13 

 

 

Section 4.07   Parent Guarantee. The Parent hereby irrevocably and
unconditionally guarantees to the Holder the performance by the Owner of its
obligations pursuant to this Agreement. The Parent shall be liable jointly and
severally with the Owner to the Holder for the failure of the Owner to discharge
any of its obligations under this Agreement or arising in connection with the
transactions contemplated in this Agreement.

 

Section 4.08   Further Assurances.  Each of the Parties will promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further documents and instruments and do all acts and things as may be
reasonably required to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.

 

Section 4.09   No Partnership. Nothing in this Agreement shall be construed to
create, expressly or by implication, a joint venture, partnership, commercial
partnership or other partnership relationship between the Holder and the Owner
and/or the Parent.

 

Section 4.10   Assignment. Any assignment, transfer, conveyance, mortgage,
pledge or charge or lease or purported assignment, transfer, conveyance,
mortgage, pledge or charge or lease of any interest in the Property by the
Owner, or in, to or arising under this Agreement by the Owner, the Parent or the
Holder, which does not comply with the terms of this Agreement shall be null and
void and of no force or effect whatsoever. Notwithstanding any other provision
in this Agreement, including the provisions of Section 4.04, the Owner shall
remain liable for all covenants, obligations, representations and warranties and
indemnities of the Owner contained in this Agreement, despite any assignment,
transfer, conveyance, mortgage, pledge, charge or lease of any interest in the
Property by the Owner, or in, to or arising under this Agreement, to any
affiliate of the Owner, until such time as the affiliate is released pursuant to
Section 4.04.

 

Section 4.11   Amendment. No amendment to this Agreement may be made unless
agreed to by the Parties in writing.

 

Section 4.12   Abandonment / Relinquishment. For the sake of clarity, in the
event that the Owner abandons, surrenders or relinquishes any interest
comprising all or part of any of the Property and, after such abandonment,
surrender or relinquishment, the Owner and/or any of its affiliates reacquires
any such interest, then such reacquired interest shall be included in the
Property for the purposes of this Agreement and the terms of this Agreement
shall apply thereto.

 

 F-14 

 

 

Section 4.13   Dispute Resolution. Except as otherwise provided in this
Agreement, all disputes arising under or in connection with this Agreement, or
the construction or enforcement thereof shall be resolved by arbitration in
accordance with this Section. In the event of any such dispute, either the
Owner, on behalf of itself and the Parent, or the Holder may provide a Notice to
the other Party summarizing the grounds for the Dispute (in this Section, a
"Dispute Notice"). The Owner, on behalf of itself and the Parent, and the Holder
shall endeavor to resolve any dispute amicably by negotiation between a member
of senior management of each of the Owner and the Holder who has authority to
settle the dispute. Any settlement of a dispute by the Owner and the Holder
resulting from such negotiations shall be binding on the Parent. Any dispute
that is not resolved by such negotiation shall be finally determined by
arbitration administered by the international division of the American
Arbitration Association, the International Centre for Dispute Resolution (in
this Section, the "ICDR") in accordance with its International Arbitration Rules
(in this Section, the "Rules"). Any Party may initiate such arbitration
following thirty (30) days after the delivery of a Dispute Notice. The place of
arbitration shall be ●, ●. The arbitration shall be conducted in the English
language. Each Party reserves the right to apply to any court of competent
jurisdiction for provisional and/or interim relief including pre-arbitral
attachments or injunctions and any such request shall not be deemed incompatible
with the agreement to arbitrate or a waiver of the right to arbitrate; provided,
however, that after the arbitral tribunal is constituted the tribunal shall have
sole jurisdiction to consider applications for provisional and/or interim relief
and any such measures ordered by the arbitration tribunal may be specifically
enforced by any court of competent jurisdiction. For disputes involving amounts
of $500,000 or less, the Owner, on behalf of itself and the Parent, and the
Holder shall attempt, by mutual agreement, to agree upon a sole arbitrator
within thirty (30) days from the date of the initiating Party’s commencement of
the arbitration. If the Owner and the Holder cannot agree upon a sole arbitrator
within such thirty (30) day period, the ICDR shall make the appointment in
accordance with the Rules. In the case of disputes involving amounts of more
than $500,000, the arbitration shall be conducted by a panel of three
arbitrators with one arbitrator being selected by the initiating Party at the
time it commences the arbitration, one arbitrator being selected by the
responding Party within thirty (30) days of the commencement of the arbitration
and the third arbitrator, who shall act as the presiding arbitrator, being
selected by mutual agreement of the arbitrator selected by the initiating party
and the arbitrator selected by the responding party (it being understood and
agreed that the Owner shall select one arbitrator on behalf of itself and the
Parent and a selection by the Owner of such arbitrator shall be binding upon the
Parent). If such two arbitrators cannot agree within thirty (30) days of
commencement of the arbitration upon the appointment of the third arbitrator,
the third arbitrator shall be appointed by the ICDR in accordance with the
Rules. Moreover, if a Party shall fail to appoint an arbitrator within the
specified time period, such arbitrator and the third arbitrator shall be
appointed by the ICDR in accordance with the Rules. Notwithstanding the
foregoing, the arbitrator or arbitrators, as the case may be, shall be lawyers
with at least ten years' experience with international commercial transactions.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction. Any award of the arbitral tribunal shall be final and
binding on the Parties. The Parties undertake to comply fully and promptly with
any award without delay and shall be deemed to have waived their right to any
form of recourse insofar as such waiver can validly be made.

 

Section 4.14   Notices.  Any notices and other required communications (a
"Notice") to the parties to this Agreement shall be in writing, and shall be
addressed respectively as follows:

 

If to URC:

 

502-211 Yonge Street

Toronto, Ontario

Canada M5B 1M4

Attention: Philip Williams, President

Email: pwilliams@uraniumroyalty.com

 

 F-15 

 

 

With a copy to (which copy shall not constitute Notice):

 

Sangra Moller LLP

1000-925 West Georgia Street

Vancouver, BC

Canada V6C 3L2

Attention: Rod Talaifar

Email: rtalaifar@sangramoller.com

 

If to UEC:

 

1030 West Georgia Street, Suite 1830
Vancouver, BC

Canada V6E 2Y3

Attention: Amir Adnani

Email: aadnani@uraniumenergy.com

 

With a copy to (which shall not constitute Notice):

 

McMillan LLP

Royal Centre, 1055 West Georgia Street

Suite 1500, P.O. Box 11117

Vancouver, BC

Canada V6E 4N7

Attention: Thomas J. Deutsch

Email: thomas.deutsch@mcmillan.ca

 

All Notices shall be given (a) by personal delivery to the other party, (b) by
electronic communication, with a confirmation sent by registered or certified
mail, return receipt requested, or (c) by registered or certified mail, return
receipt requested. Notices shall be effective and shall be deemed delivered on
receipt if delivered during normal business hours, and, if not delivered during
normal business hours, on the next Business Day following delivery. A party may
change its address by Notice to the other parties.

 

Section 4.15   Entire Agreement.  This Agreement sets forth the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes any and all prior discussions, letters of intent or agreements in
principle between the Parties.

 

Section 4.16   Binding Effect; No Third Party Beneficiaries. This Agreement
shall be binding upon and shall inure to the exclusive benefit of the Parties
and their respective heirs, executors, administrators, legal representatives,
successors and permitted assigns and nothing in this Agreement, express or
implied, is intended to, nor shall it, confer in any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.  

 

Section 4.17   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

[Remainder of page intentionally blank]

 

 F-16 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

URANIUM ROYALTY CORP. ●

 

By:     By:   Name:     Name:   Title:     Title:  

 

URANIUM ENERGY CORP.

 

By:     Name:     Title:    

 

 F-17 

 

 

SCHEDULE "G"

CONSENTS AND APPROVALS

 

Respecting UEC:

 

The consent of UEC’s lenders pursuant to a second amended credit agreement
between UEC and its lenders, Sprott Resource Lending Partnership, CEF (Capital
Markets) Limited and Resource Income Partners Limited Partnership, dated
February 9, 2016, and all assignees of such lenders, which includes The Rick and
Bonnie Rule Family Trust (now named RIBO Trust), Suntrail Investments Ltd. and
Salim Jiwa.

 

Respecting the Purchaser:

 

The consent of the Purchaser’s lenders pursuant to the credit agreement dated
July 3, 2018 between URC, Sprott Resource Lending Corp., as agent, Sprott
Resource Lending Corp. , as security agent, Sprott Resource Holdings Inc.,
Sprott Resource Lending Corp., Term Oil Inc. and Natural Resource Income
Investing Limited Partnership, as original lenders.

 

 G-1 

 

 

SCHEDULE "H"

FORM OF DECLARATION

 



TO: URANIUM ROYALTY CORP.     AND TO: ITS REGISTRAR AND TRANSFER AGENT

 

The undersigned (a) acknowledges that the sale of the securities of Uranium
Royalty Corp. (the "Corporation") to which this declaration relates is being
made in reliance on Rule 904 of Regulation S under the United States Securities
Act of 1933, as amended (the "1933 Act") and (b) certifies that (1) the
undersigned is not an affiliate of the Corporation (as that term is defined in
Rule 405 under the 1933 Act), (2) the undersigned is not an underwriter, dealer,
or other person who participates, pursuant to a contractual arrangement, in the
distribution of the securities, and is not receiving a selling commission, fee
or other remuneration in connection with the sale, (3) the offer of such
securities was not made to a person in the United States and either (A) at the
time the buy order was originated, the buyer was outside the United States, or
the seller and any person acting on its behalf reasonably believed that the
buyer was outside the United States, or (B) the transaction was executed in, on
or through the facilities of a "Designated Offshore Securities Market" as
defined in Rule 902 of Regulation S under the 1933 Act and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States, (4) neither the seller nor any
affiliate of the seller nor any person acting on any of their behalf has engaged
or will engage in any directed selling efforts in the United States in
connection with the offer and sale of such securities, (5) to the best knowledge
of the undersigned, the buyer is not a dealer or a person receiving a selling
concession, fee or other remuneration with respect to the sale, (6) the sale is
bona fide and not for the purpose of "washing off' the resale restrictions
imposed because the securities are "restricted securities" (as such term is
defined in Rule 144(a)(3) under the 1933 Act), (7) the seller does not intend to
replace such securities with fungible unrestricted securities of the Corporation
and (8) the contemplated sale is not a transaction, or part of a series of
transactions which, although in technical compliance with Regulation S, is part
of a plan or scheme to evade the registration provisions of the 1933 Act. Terms
used herein have the meanings given to them by Regulation S under the 1933 Act.

 

Dated:             URANIUM ENERGY CORP.

 

  By:       Name:     Title:

 



 H-1 

 